





Exhibit 10.3


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 12, 2019
among
ONDECK ACCOUNT RECEIVABLES TRUST 2013-1 LLC,
as Borrower


VARIOUS LENDERS,


DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and Collateral Agent,


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent,


and


DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent, Documentation Agent, and Lead Arranger


________________________________________________________


$180,000,000 Securitization Warehouse Facility
________________________________________________________







--------------------------------------------------------------------------------











TABLE OF CONTENTS
 
 
Page
SECTION 1.


DEFINITIONS AND INTERPRETATION
1
1.1


Definitions
1
1.2


Accounting Terms
38
1.3


Interpretation, etc.
38
1.4


Amendment and Restatement
39
SECTION 2.


LOANS
39
2.1


Revolving Loans
39
2.2


Pro Rata Shares
41
2.3


Use of Proceeds
41
2.4


Evidence of Debt; Register; Lenders' Books and Records; Notes
41
2.5


Interest on Loans
42
2.6


Reserved
43
2.7


Fees
43
2.8


Maturity Date
43
2.9


Voluntary Commitment Reductions
43
2.10


Borrowing Base Deficiency
44
2.11


Controlled Accounts
44
2.12


Application of Proceeds
48
2.13


General Provisions Regarding Payments
51
2.14


Ratable Sharing
51
2.15


Increased Costs; Capital Adequacy
52
2.16


Taxes; Withholding, etc.
54
2.17


Obligation to Mitigate
57
2.18


Defaulting Lenders
57
2.19


Removal or Replacement of a Lender
58
2.20


The Paying Agent
59
2.21


Duties of Paying Agent
63
2.22


Intention of Parties
66
2.23


Increase Options
66
SECTION 3.


CONDITIONS PRECEDENT
67
3.1


Conditions Precedent to Effectiveness of the Existing Credit Agreement
67
















--------------------------------------------------------------------------------









TABLE OF CONTENTS
(continued)


 
 
Page
3.2


Conditions Precedent to Effectiveness of the Fifth Amended and Restated Credit
Agreement
67
3.3


Conditions to Each Credit Extension
69
SECTION 4.


REPRESENTATIONS AND WARRANTIES
70
4.1


Organization; Requisite Power and Authority; Qualification; Other Names
70
4.2


Capital Stock and Ownership
70
4.3


Due Authorization
70
4.4


No Conflict
70
4.5


Governmental Consents
71
4.6


Binding Obligation
71
4.7


Eligible Receivables
71
4.8


Historical Financial Statements
71
4.9


No Material Adverse Effect
71
4.10


Adverse Proceedings, etc.
71
4.11


Payment of Taxes
72
4.12


Title to Assets
72
4.13


No Indebtedness
72
4.14


No Defaults
72
4.15


Material Contracts
72
4.16


Government Contracts
72
4.17


Governmental Regulation
72
4.18


Margin Stock
72
4.19


Employee Benefit Plans
73
4.20


Certain Fees
73
4.21


Solvency; Fraudulent Conveyance
73
4.22


Compliance with Statutes, etc.
73
4.23


Matters Pertaining to Related Agreements
73
4.24


Disclosure
74
4.25


Patriot Act
74
4.26


Remittance of Collections
74




















--------------------------------------------------------------------------------

















TABLE OF CONTENTS
(continued)




 
 
Page
SECTION 5.
AFFIRMATIVE COVENANTS
74
5.1
Financial Statements and Other Reports
74
5.2
Existence
78
5.3
Payment of Taxes and Claims
78
5.4
Insurance
78
5.5
Inspections; Compliance Audits
79
5.6
Compliance with Laws
79
5.7
Separateness
79
5.8
Further Assurances
80
5.9
Communication with Accountants
80
5.10
Special Covenants Regarding Compliance with EU Securitization Rules
80
5.11
Acquisition of Receivables from Holdings
82
5.12
Class B Revolving Lender Information Rights
82
SECTION 6.
NEGATIVE COVENANTS
82
6.1
Indebtedness
82
6.2
Liens
82
6.3
Equitable Lien
82
6.4
No Further Negative Pledges
82
6.5
Restricted Junior Payments
83
6.6
Subsidiaries
83
6.7
Investments
83
6.8
Fundamental Changes; Disposition of Assets; Acquisitions
83
6.9
Sales and Lease-Backs
83
6.10
Transactions with Shareholders and Affiliates
83
6.11
Conduct of Business
84
6.12
Fiscal Year
84
6.13
Servicer; Backup Servicer; Custodian
84
6.14
Acquisitions of Receivables
84
6.15
Independent Manager
84




















--------------------------------------------------------------------------------























TABLE OF CONTENTS
(continued)




 
 
Page
6.16
Organizational Agreements
85
6.17
Changes in Underwriting or Other Policies
86
6.18
Receivable Program Agreements
86
SECTION 7.
EVENTS OF DEFAULT
86
7.1
Events of Default
86
SECTION 8.
AGENTS
90
8.1
Appointment of Agents
90
8.2
Powers and Duties
91
8.3
General Immunity
91
8.4
Agents Entitled to Act as Lender
92
8.5
Lenders' Representations, Warranties and Acknowledgment
93
8.6
Right to Indemnity
93
8.7
Successor Administrative Agent and Collateral Agent
94
8.8
Collateral Documents
96
SECTION 9.
MISCELLANEOUS
97
9.1
Notices
97
9.2
Expenses
97
9.3
Indemnity
98
9.4
Reserved
99
9.5
Amendments and Waivers
99
9.6
Successors and Assigns; Participations
101
9.7
Independence of Covenants
104
9.8
Survival of Representations, Warranties and Agreements
104
9.9
No Waiver; Remedies Cumulative
105
9.10
Marshalling; Payments Set Aside
105
9.11
Severability
105
9.12
Obligations Several; Actions in Concert
105
9.13
Headings
106
9.14
APPLICABLE LAW
106
9.15
CONSENT TO JURISDICTION
106












--------------------------------------------------------------------------------





























TABLE OF CONTENTS
(continued)


9.16
WAIVER OF JURY TRIAL
107
9.17
Confidentiality
107
9.18
Usury Savings Clause
108
9.19
Counterparts
109
9.20
Effectiveness
109
9.21
Patriot Act
109
9.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
109
9.23
Termination of Agency Fee Letter
110






--------------------------------------------------------------------------------







 
 
 
 
APPENDICES:
A
Revolving Commitments
 
 
A
Notice Addresses
 
 
B
Eligibility Criteria
 
 
C
Excess Concentration Amounts
 
 
D
Early Amortization Events
 
 
 
 
 
SCHEDULES:
1.1
Financial Covenants
 
 
 
 
 
EXHIBITS:
A-1
Form of Funding Notice
 
 
B-1
Form of Class A Revolving Loan Note
 
 
B-2
Form of Class B Revolving Loan Note
 
 
C-1
Form of Compliance Certificate
 
 
C-2
Form of Borrowing Base Report and Certificate
 
 
E
Form of Assignment Agreement
 
 
F
Form of Certificate Regarding Non-Bank Status
 
 
F-1
Form of Amendment Date Effective Certificate
 
 
G
Form of Controlled Account Voluntary Payment Notice
 
 
H
Form of Financing Statement
 






--------------------------------------------------------------------------------







FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 12, 2019, is
entered into by and among ONDECK ACCOUNT RECEIVABLES TRUST 2013-1 LLC, a
Delaware limited liability company (“Company”), the Lenders party hereto from
time to time, DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent for the
Class A Revolving Lenders (in such capacity, “Administrative Agent”) and as
Collateral Agent for the Secured Parties (in such capacity, “Collateral Agent”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent for the Lenders (in such
capacity, “Paying Agent”), and DEUTSCHE BANK SECURITIES INC. (“DBSI”), as Lead
Arranger, Syndication Agent (in such capacity, “Syndication Agent”) and
Documentation Agent (in such capacity, “Documentation Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Company, the Lenders party hereto, the Administrative Agent, the
Collateral Agent, the Paying Agent, DBSI, the Syndication Agent and the
Documentation Agent are parties to that certain Fourth Amended and Restated
Credit Agreement dated as of March 20, 2017 (the “Existing Credit Agreement”);
and
WHEREAS, in order to continue the existing indebtedness of the Company and make
certain accommodations as further described herein, the Company has requested
that the Existing Credit Agreement be amended and restated in its entirety (the
“Amendment and Restatement”), and the Lenders party thereto are willing to do so
on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.    DEFINITIONS AND INTERPRETATION


1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:


“2d Anniversary Date” means March 20, 2021 (or as such date may be extended upon
the mutual written agreement of Company and Administrative Agent).
“2018 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2018.
“2019 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2019.
“2020 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2020.
“30 MPF Receivable” means any Pledged Receivable with a Missed Payment Factor,
in the case of a Daily Pay Receivable, higher than 30 or, in the case of a
Weekly Pay Receivable, higher than 6.





--------------------------------------------------------------------------------





“AA Indemnitee Agent Party” as defined in Section 8.6(a).
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Loans payable hereunder, assuming for this
purpose that the LIBO Rate for each Class A Revolving Loan funded by a Class A
Revolving Lender for each day since the most recent Interest Payment Date was
equal to the rate per annum determined by the Paying Agent at approximately
11:00 a.m., London time, on such day by reference to the British Bankers’
Association Interest Settlement Rate (or any successor thereto) for deposits in
dollars for a period of one month (as set forth by the Bloomberg Information
Service or any successor thereto or any other service selected by the Paying
Agent in its sole discretion) (the “Daily LIBOR Rate”) plus the amount, if any,
by which the average of the LIBO Rates for such Class A Revolving Lender for
each day during the three immediately preceding Interest Periods exceeded the
average of the Daily LIBOR Rates on each day during such Interest Periods.
“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
“Act” as defined in Section 4.25.
“Adjusted EPOPB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
aggregate Excess Concentration Amounts as of such date.
“Adjusted Interest Collections” means, with respect to any Monthly Period, an
amount equal to (a) the sum of (x) all Collections received during such Monthly
Period that were not applied by the Servicer to reduce the Outstanding Principal
Balance of the Pledged Receivables in accordance with the Servicing Agreement
and (y) all Collections received during such Monthly Period that were recoveries
with respect to Charged-Off Receivables (net of amounts, if any, retained by any
third party collection agent) minus (b) the aggregate amount paid by Company on
the related Interest Payment Date pursuant to clauses (a)(i), (a)(ii), (a)(iii),
(a)(v), (a)(vi), (a)(ix), (a)(x), (b)(i), (b)(ii), (b)(iii), (b)(v), (b)(vi),
(b)(vii) and (b)(viii) of Section 2.12, as applicable.
“Administrative Agent” as defined in the preamble hereto. The term
“Administrative Agent” shall include, for all purposes of the Credit Documents,
any successor Administrative Agent appointed pursuant to Section 8.7(a)(i)
(including, for the avoidance of doubt and without limitation, any successor
Administrative Agent appointed pursuant to the last sentence thereof).
“Adverse Effect” means, with respect to any action, that such action will (a)
result in the occurrence of an Event of Default or (b) materially and adversely
affect the amount or timing of payments to be made to the Lenders pursuant to
this Agreement.
“Adverse Proceeding” means any non-frivolous action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of Company or
Holdings, threatened in writing against Company, Holdings, any Subsidiary
thereof or any of their respective property.
“Affected Party” means any Lender, Deutsche Bank AG, New York Branch, in its
individual capacity and in its capacity as Administrative Agent, Paying Agent
and, with respect to each of the foregoing, the parent company or holding
company that controls such Person.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agent” means each of the Paying Agent, Syndication Agent, Administrative Agent,
Collateral Agent, and Documentation Agent.
“Aggregate Amounts Due” as defined in Section 2.14.
“Agreement” means this Fifth Amended and Restated Credit Agreement, dated as of
March 12, 2019, as it may be amended, supplemented or otherwise modified from
time to time.
“Amendment and Restatement” as defined in the Recitals hereto.
“Amendment Effective Date” means the date of this Agreement.
“Amendment Effective Date Certificate” means an Amendment Effective Date
Certificate substantially in the form of Exhibit F-1.
“Applicable Class A Advance Rate” means 80%.
“Applicable Class B Advance Rate” means the rate described in any Fee Letter
between Company and such Class B Revolving Lender.
“Approved State” means each of the 50 United States of America and the District
of Columbia; provided, however, that, in the event that the Administrative Agent
determines in its Permitted Discretion to revoke the designation or restore a
previously revoked designation of any jurisdiction as an “Approved State” due to
a change in, or change in the interpretation of by any Governmental Authority,
the regulations or law (including case law) relating to (i) the origination,
administration, servicing or terms, including interest rates, of any loan made
to a Receivables Obligor; (ii) the choice of law, or the enforceability of the
choice of law, that governs a loan made to a Receivables Obligor; or (iii) the
choice of venue or the choice of jurisdiction, or the enforceability of the
choice of venue or the choice of jurisdiction, that governs a loan made to a
Receivables Obligor, then so long as Administrative Agent has made the same
determination with respect to all other similarly situated lenders, upon receipt
by Company of notice thereof from the Administrative Agent, each such
jurisdiction shall or shall no longer constitute an “Approved State”, as
applicable.
“APR” means, with respect to any Receivable, the imputed interest rate that is
calculated on the basis of the expected aggregate annualized rate of return
(calculated inclusive of all interest and fees) of such Receivable over the life
of such Receivable.
“Asset Purchase Agreement” means that certain Third Amended and Restated Asset
Purchase Agreement dated as of the Amendment Effective Date, by and between
Company, as Purchaser, and the Seller, as amended, modified or supplemented from
time to time, whereby the Seller has agreed to sell and Company has agreed to
purchase Eligible Receivables from time to time.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ businesses, assets or





--------------------------------------------------------------------------------





properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Augmenting Lender” has the meaning set forth in Section 2.23.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, chief legal officer, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).
“Automatic LOC Payment Modification” means, with respect to any LOC Receivable,
upon the occurrence of each Subsequent LOC Advance relating to such LOC
Receivable, that the Payment obligations of the Receivable Obligor under such
LOC Receivable are automatically reset and restructured together with all other
advances made under the related OnDeck LOC (based on the aggregate outstanding
principal balance of all such advances) so that, with respect to all such
advances, from and after the date of the last such Subsequent LOC Advance, a
single periodic payment amount is owed each week over the course of the
applicable amortization period.
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.
“Backup Servicing Agreement” means that certain Second Amended and Restated
Backup Servicing Agreement, dated as of the Amendment Effective Date, among
Company, the Servicer, the Administrative Agent and Backup Servicer, as it may
be amended, modified or supplemented from time to time in accordance with
Section 6.12, and any other agreement entered into from time to time among
Company, the Servicer, the Administrative Agent and Backup Servicer with respect
to the backup servicing and verification of the Eligible Receivables.
“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum (rounded upward, if necessary,
to the next 1/100th of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day), (b) the Federal Funds Effective Rate in effect on such day (or if
such day is not a Business Day, the immediately preceding Business Day)
plus 0.50%, and (c) the LIBO Rate for such day plus 1.00%.





--------------------------------------------------------------------------------





“Blocked Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Borrower Distribution” shall have the meaning set forth in Section 6.4.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Collateral Agent, Paying Agent and each Lender, which sets
forth the calculation of each of the Class A Borrowing Base and the Class B
Borrowing Base, including a calculation of each component thereof.
“Borrowing Base Deficiency” means either a Class A Borrowing Base Deficiency or
a Class B Borrowing Base Deficiency, as applicable.
“Borrowing Base Report” means a report substantially in the form of Exhibit C‑2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Collateral Agent, Paying Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P, at least P-1 from
Moody’s or at least R-1 (middle) from DBRS, Inc.; (c) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one year after such day and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the





--------------------------------------------------------------------------------





District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000;
(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in
clauses (a) and (b) above, (ii) has net assets of not less than $500,000,000 and
(iii) has the highest rating obtainable from either S&P or Moody’s; (f)
instruments owned by Holdings or any Subsidiary of Holdings that is not
organized or formed in the United States or a state or territory thereof, that
in either case are (i) comparable in credit quality and tenor to those referred
to in clauses (a) through (e) above, (ii) customarily used by corporations for
normal cash management purposes in a jurisdiction outside of the United States,
and (iii) reasonably required in connection with any business conducted by
Holdings or any such Subsidiary in such jurisdiction; and (g) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (d) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government.
“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.
“Change in Law” means the occurrence, after the Amendment Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule or
regulation or (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority.
“Change of Control” means, at any time, the Capital Stock of Holdings ceases to
be publicly traded securities in the United States and listed on an exchange, as
defined in the Exchange Act.
“Charged-Off Receivable” means, with respect to any date of determination, a
Receivable which (i) consistent with the Underwriting Policies has or should
have been written off the Company’s books as uncollectable or (ii) has a Missed
Payment Factor of (x) with respect to Daily Pay Receivables, sixty (60) or
higher or (y) with respect to Weekly Pay Receivables, twelve (12) or higher.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Class” means a class of Revolving Loans hereunder, designated Class A Revolving
Loans or Class B Revolving Loans.
“Class A Applicable Margin” means with respect to each Class A Lender the “Class
A Applicable Margin” described in the Fee Letter between Company and such Class
A Lender.
“Class A Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)(i) the Applicable Class A Advance Rate multiplied by the Adjusted EPOPB at
such time, plus (ii) the sum of (A) the aggregate amount of Collections in the
Lockbox Account and the Collection Account to the extent such Collections and
other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day, minus (iii) 100% of the
sum of the Accrued Interest Amount as of such day and the aggregate amount of
all accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement; and







--------------------------------------------------------------------------------





(b)the Class A Revolving Commitments on such day.


With respect to any calculation of the Class A Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class A Revolving
Availability for a requested Class A Revolving Loan, the Class A Borrowing Base
will be calculated on a pro forma basis giving effect to the Eligible
Receivables to be purchased with the proceeds of such Loan. With respect to any
calculation of the Class A Borrowing Base for any other purpose, the Class A
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Collateral Agent and the
Administrative Agent, Paying Agent and each Lender with such adjustments as the
Paying Agent identifies pursuant to Section 2.21.
“Class A Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class A Revolving Commitments exceeds the Class A
Borrowing Base.
“Class A Indemnitee” means an Indemnitee who is a Class A Revolving Lender, an
Affiliate of a Class A Revolving Lender or an officer, partner, director,
trustee, employee or agent of a Class A Revolving Lender.
“Class A Revolving Availability” means, as of any date of determination, the
amount, if any, by which the Class A Borrowing Base exceeds the Total
Utilization of Class A Revolving Commitments.
“Class A Revolving Lender” means each financial institution listed on the
signature pages hereto as a Class A Revolving Lender, and any other Person that
becomes a party hereto as a Class A Lender pursuant to an Assignment Agreement.
“Class A Revolving Commitment” means the commitment of a Class A Revolving
Lender to make or otherwise fund any Class A Revolving Loan and “Class A
Commitments” means the commitments of all Class A Revolving Lenders. The amount
of each Class A Revolving Lender’s Class A Commitment, if any, is set forth on
Appendix A or in the applicable Assignment Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The Administrative
Agent shall update Appendix A from time to time to reflect any changes in Class
A Revolving Commitments. The aggregate amount of the Class A Revolving
Commitments as of the Amendment Effective Date is $180,000,000.
“Class A Revolving Exposure” means, with respect to any Class A Revolving Lender
as of any date of determination, (i) prior to the termination of the Class A
Revolving Commitments, that Lender’s Class A Revolving Commitment; and
(ii) after the termination of the Class A Revolving Commitments, the aggregate
outstanding principal amount of the Class A Revolving Loans of that Lender.
“Class A Revolving Lender” means each financial institution listed on the
signature pages hereto as a Class A Revolving Lender, and any other Person that
becomes a party hereto as a Class A Revolving Lender pursuant to an Assignment
Agreement.
“Class A Revolving Loan” means a Loan made by a Class A Revolving Lender to
Company pursuant to Section 2.1.
“Class A Revolving Loan Note” means a promissory note in the form of Exhibit B-1
hereto, as it may be amended, supplemented or otherwise modified from time to
time.
“Class B Agent” as defined in Section 8.1.





--------------------------------------------------------------------------------





“Class B Applicable Margin” means with respect to each Class B Revolving Lender
the “Class B Applicable Margin” described in any Fee Letter between Company and
such Class B Revolving Lender.
“Class B Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)(i) the Applicable Class B Advance Rate multiplied by the Adjusted EPOPB at
such time, plus (ii) the sum of (A) the aggregate amount of Collections in the
Lockbox Account and the Collection Account to the extent such Collections and
other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day, minus (iii) 100% of the
sum of the Accrued Interest Amount as of such day and the aggregate amount of
all accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement, minus (iv) the aggregate outstanding principal
amount of the Class A Revolving Loans as of such date; and


(b)the Class B Revolving Commitments on such day.


With respect to any calculation of the Class B Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class B Revolving
Availability for a requested Class B Revolving Loan, the Class B Borrowing Base
will be calculated on a pro forma basis giving effect to the Eligible
Receivables to be purchased with the proceeds of such Loan. With respect to any
calculation of the Class B Borrowing Base for any other purpose, the Class B
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Collateral Agent, the Administrative
Agent, Paying Agent and each Lender, as adjusted to reflect any adjustments
identified by the Paying Agent pursuant to Section 2.21.
“Class B Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class B Revolving Commitments exceeds the Class B
Borrowing Base.
“Class B Indemnitee” means an Indemnitee who is a Class B Revolving Lender, an
Affiliate of a Class B Revolving Lender or an officer, partner, director,
trustee, employee or agent of a Class B Revolving Lender.
“Class B Revolving Availability” means, as of any date of determination, the
amount, if any, by which the Class B Borrowing Base exceeds the Total
Utilization of Class B Revolving Commitments.
“Class B Revolving Commitment” means the commitment of a Class B Revolving
Lender to make or otherwise fund any Class B Revolving Loan and “Class B
Revolving Commitments” means such commitments of all Class B Revolving Lenders
in the aggregate. The amount of each Class B Revolving Lender’s Class B
Revolving Commitment, if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Class B Revolving
Commitments as of the Amendment Effective Date is $0.
“Class B Revolving Exposure” means, with respect to any Class B Revolving Lender
as of any date of determination, (i) prior to the termination of the Class B
Revolving Commitments, that Lender’s Class B Revolving Commitment; and
(ii) after the termination of the Class B Revolving Commitments, the aggregate
outstanding principal amount of the Class B Revolving Loans of that Lender.





--------------------------------------------------------------------------------





“Class B Revolving Lender” means each financial institution listed on the
signature pages hereto as a Class B Revolving Lender, and any other Person that
becomes a party hereto as a Class B Revolving Lender pursuant to an Assignment
Agreement.
“Class B Revolving Loan” means a Loan made by a Class B Revolving Lender to
Company pursuant to Section 2.1.
“Class B Revolving Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, supplemented or otherwise modified from time
to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto, and any successors or
assigns thereto.
“Collateral Assignment” means that certain Collateral Assignment dated as of
August 16, 2013 by Company for the benefit of the Collateral Agent on behalf of
the Secured Parties.
“Collateral Documents” means the Security Agreement, the Control Agreements, the
Collateral Assignment and all other instruments, documents and agreements
delivered by, or on behalf or at the request of, Company or Holdings pursuant to
this Agreement or any of the other Credit Documents, as the case may be, in
order to grant to, or perfect in favor of, Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of Company as
security for the Obligations or to protect or preserve the interests of
Collateral Agent or the Secured Parties therein.
“Collateral Receipt and Exception Report” shall mean the “Trust Receipt” as
defined in the Custodial Agreement.
“Collection Account” means a Securities Account with account number OD1301.1 at
Deutsche Bank Trust Company Americas in the name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees, any loan guaranty fees
and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
“Combined LOC OPB” means, as of any date with respect to each LOC Receivable
acquired by Company, the aggregate unpaid principal balance of such LOC
Receivable and all other LOC Receivables representing an advance under the
related OnDeck LOC as set forth on the Servicer’s books and records as of the
close of business on the immediately preceding Business Day (it being understood
and agreed that the Servicer shall reflect all such LOC Receivables on its books
and records as only one aggregate Receivable owed by the applicable Receivables
Obligor).





--------------------------------------------------------------------------------





“Company” as defined in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
“Compliance Review” as defined in Section 5.5(a).
“Consolidated Net Income” means, for any period, the greater of (x) $0, and (y)
(i) the net income (or loss) of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (ii) the sum of (a) the income (or loss) of any
Person (other than a Subsidiary of Holdings) in which any other Person (other
than Holdings or any of its Subsidiaries) has a joint interest, plus (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, plus (c) the income of any Subsidiary of Holdings to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its Organizational Documents or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary,
plus (d) any gains or losses attributable to Asset Sales or returned surplus
assets of any Pension Plan, plus (e) (to the extent not included in clauses
(a) through (d) above) any net extraordinary gains or net extraordinary losses.
“Consolidated Liquidity” means, as of any date of determination, an amount
determined for Holdings and its Subsidiaries, on a consolidated basis, equal to
the sum of (i) unrestricted Cash and Cash Equivalents of Holdings and its
Subsidiaries, as of such date, plus, (ii) amounts (if any) in the Reserve
Account as of such date, plus (iii) the sum of the Class A Revolving
Availability and the Class B Revolving Availability as of such date of
determination, plus (iv) the aggregate amount of all unused and available credit
commitments under any credit facilities of Holdings and its Subsidiaries, as of
such date; provided, as of such date, all of the conditions to funding such
amounts under clause (iii) and (iv), as the case may be, have been fully
satisfied (other than delivery of prior notice of funding and pre-funding
notices, opinions and certificates that are reasonably capable of delivery as of
such date) and no lender under such credit facilities shall have refused to make
a loan or other advance thereunder at any time after a request for a loan was
made thereunder.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Agreements” means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
“Controlled Account” means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.





--------------------------------------------------------------------------------





“Controlled Account Bank” means Deutsche Bank Trust Company Americas, and its
successors and assigns.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Revolving Loan Notes, if any,
the Collateral Documents, the Fee Letter, the Asset Purchase Agreement, the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement,
the Undertakings Agreement and all other documents, instruments or agreements
executed and delivered by Company or Holdings for the benefit of any Agent or
any Lender in connection herewith.
“Credit Document Amendments” as defined in Section 3.2(a).
“Credit Extension” means the making of a Loan.
“Custodial Agreement” mean the Amended and Restated Custodial Services
Agreement, dated as of the Amendment Effective Date, by and between Company,
Servicer, Custodian, Administrative Agent and Collateral Agent, as it may be
amended, supplemented or otherwise modified from time to time.
“Custodian” means Deutsche Bank Trust Company Americas, in its capacity as the
provider of services under the Custodial Agreement, or any successor thereto in
such capacity appointed in accordance with the Custodial Agreement, and approved
by the Requisite Lenders.
“Daily Pay Receivable” means any Receivable for which a Payment is generally due
on every business day.
“DBSI” as defined in the preamble hereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders of the applicable Class (calculated as
if all Defaulting Lenders of such Class (other than such Defaulting Lender) had
funded all of their respective Defaulted Loans of such Class) over the aggregate
outstanding principal amount of all Loans of such Class of such Defaulting
Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on





--------------------------------------------------------------------------------





which all Revolving Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable, (ii) the date on
which (a) the Default Excess with respect to such Defaulting Lender shall have
been reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Loans of such Defaulting Lender or by the non-pro rata application of
any payments of the Loans in accordance with the terms of this Agreement), and
(b) such Defaulting Lender shall have delivered to Company and Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder with respect to its Revolving Commitments, and (iii) the date on which
Company, Administrative Agent and Requisite Lenders waive all Funding Defaults
of such Defaulting Lender in writing.
“Defaulted Loan” as defined in Section 2.18.
“Defaulting Lender” as defined in Section 2.18.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not Charged Off
Receivables) that had a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, fifteen (15) or higher, or (y) with respect to Weekly Pay
Receivables, three (3) or higher, in each case, as of such Determination Date,
and (b) the denominator of which is the aggregate Outstanding Principal Balance
of all Pledged Receivables (that are not Charged Off Receivables) as of such
Determination Date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer or Chief Legal Officer.
“Determination Date” means the last day of each Monthly Period.
“Direct Competitor” means (a) any Person engaged in the same or similar line of
business as Holdings; provided that any such Person that both (i) has a market
capitalization equal to or greater than $5 billion and (ii) is in the business
of investing in commercial loans that generally have an original par amount in
excess of $10,000,000, shall not be deemed a “Direct Competitor” under this
clause (a), (b) each Person that is listed on the “List of Direct Competitors”
provided to the Paying Agent by the Company on or prior to the Amendment
Effective Date, as such list may be updated by the Company from time to time by
written notice from the Company to the Paying Agent after the Amendment
Effective Date (each Person described in this clause (a), a “Listed
Competitor”), and (b) (i) any clearly identifiable Affiliate of any Listed
Competitor on the basis of such Affiliate’s name or (ii) any Affiliate of any
Listed Competitor which the Company, either before or after its receipt of
notification of a proposed assignment to such Affiliate, has identified in
writing to the Paying Agent as an Affiliate of a Listed Competitor, provided
that Portfolio Financial Servicing Company shall not be deemed a Direct
Competitor while it is the Backup Servicer.
“Document Checklist” shall have the meaning attributed to such term in the
Custodial Agreement.
“Documentation Agent” as defined in the preamble hereto.





--------------------------------------------------------------------------------





“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State or territory thereof or the District of
Columbia.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Early Amortization Event” has the meaning set forth on Appendix E.
“Early Amortization Period” means the period beginning on the Early Amortization
Start Date and ending on the Maturity Date.
“Early Amortization Start Date” means the first date upon which an Early
Amortization Event occurs.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company, so long as no Default or Event of Default has occurred and
is continuing, and Administrative Agent (each such approval not to be
unreasonably withheld, it being understood that any failure to approve any
assignment to a Direct Competitor shall be deemed reasonable); provided, that
(y) neither Holdings nor any Affiliate of Holdings shall, in any event, be an
Eligible Assignee, and (z) no Direct Competitor shall be an Eligible Assignee so
long as no Specified Event of Default has occurred and is continuing.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.
“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by each of the Requisite
Class A Lenders, the Requisite Class B Revolving Lenders and Company from time
to time after the Amendment Effective Date.





--------------------------------------------------------------------------------





“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
each of the Requisite Class A Lenders, the Requisite Class B Revolving Lenders
and Company from time to time after the Amendment Effective Date.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; or (viii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) of ERISA with respect to any Pension Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





--------------------------------------------------------------------------------





“EU Securitization Regulation” means Regulation (EU) 2017/2402.
“EU Securitization Rules” means the EU Securitization Regulation, together with
any relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant guidance published by the European Banking
Authority, the European Securities and Markets Authority (or, in either case,
any predecessor or successor authority) or by the European Commission.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Event of Default” means each of the events set forth in Section 7.1. For the
avoidance of doubt, an Early Amortization Event shall not be deemed an Event of
Default hereunder for any purpose unless such Early Amortization Event is one of
the enumerated events set forth in Section 7.1.
“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.
“Excess Spread” means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the excess, if any, of (x) the Adjusted Interest
Collections for such Monthly Period over (y) the aggregate Outstanding Principal
Balance of all Pledged Receivables that became Charged-Off Receivables during
such Monthly Period and (ii) the denominator of which is the average daily
Eligible Portfolio Outstanding Principal Balance for such Monthly Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means, with respect to any Affected Party, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Affected Party
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes with
respect to such Affected Party, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Affected Party with respect to an
applicable interest in a Revolving Loan or Revolving Commitment pursuant to a
law in effect on the date on which (i) such Affected Party became an Affected
Party or (ii) such Affected Party changes its lending office, except in each
case to the extent that, pursuant to Section 2.16(b), amounts with respect to
such Taxes were payable either to such Affected Party’s assignor immediately
before such Affected Party became an Affected Party or to such Affected Party
immediately before it changed its lending office, and (c) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” as defined in the Recitals hereto.
“Existing Credit Documents” as defined in Section 1.4.
“Existing Obligations” as defined in Section 1.4.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.





--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
“Fee Letter” means the letter agreement dated as of the Amendment Effective Date
between the Company and the Class A Revolving Lender party thereto.
“Financial Covenants” means the financial covenants set forth on Schedule 1.1
hereto.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Fourth Amendment Effective Date” means March 20, 2017.
“Fourth Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State, the Second Highest Concentration State and the Third Highest
Concentration State) in which Receivables Obligors of Eligible Receivables were
located as of the date of origination of such Receivables which has, in the
aggregate as of such date of determination, the highest aggregate Outstanding
Principal Balance as compared to all other such states and territories.
“Funding Default” as defined in Section 2.18.
“Funding Account” has the meaning set forth in Section 2.11(a).
“Funding Notice” means a notice substantially in the form of Exhibit A‑1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.





--------------------------------------------------------------------------------





“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Receivables Obligors of Eligible Receivables having the
highest aggregate Outstanding Principal Balance.
“Highest Concentration State” means, on any date of determination, the state or
territory of the United States in which Receivables Obligors of Eligible
Receivables were located as of the date of origination of such Receivables which
has, in the aggregate as of such date of determination, the highest aggregate
Outstanding Principal Balance as compared to all other such states and
territories.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Amendment Effective Date, the
audited financial statements of Holdings and its Subsidiaries, for the Fiscal
Year ended 2018, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
certified by the chief financial officer (or the equivalent thereof) of Holdings
that they fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Hot Backup Servicer Event” has the meaning set forth in the Backup Servicing
Agreement.
“Hot Backup Servicer Event Cure” has the meaning set forth in the Backup
Servicing Agreement.
“Increased‑Cost Lenders” as defined in Section 2.19.
“Increasing Lender” has the meaning set forth in Section 2.23.
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected





--------------------------------------------------------------------------------





(in whole or in part) against loss in respect thereof; (ix) any liability of
such Person for an obligation of another through any Contractual Obligation
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; and (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, whether entered into for
hedging or speculative purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for Class A
Indemnitees and one counsel for Class B Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any reasonable and documented fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Credit Documents, any Related Agreement, or the transactions contemplated
hereby or thereby (including the Lenders’ agreement to make Credit Extensions or
the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral)).
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Credit Document.
“Indemnitee” as defined in Section 9.3.
“Indemnitee Agent Party” as defined in Section 8.6(b).
“Independent Manager” as defined in Section 6.15.
“Industry Code” means, with respect to any Receivables Obligor of an Eligible
Receivable, the North American Industry Classification System industry code
under which the business of such Receivables Obligor has been classified by
Holdings.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
“Interest Period” means an interest period (i) initially, commencing on and
including the last “Interest Payment Date” (as defined in the Existing Credit
Agreement) to occur under the Existing Credit Agreement and ending on and
including the last day of the calendar month in which the Amendment Effective





--------------------------------------------------------------------------------





Date occurs; and (ii) thereafter, commencing on and including the first day of
each calendar month and ending on and excluding the first day of the immediately
succeeding calendar month.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write‑ups, write‑downs or write‑offs with respect to such Investment.
“Joinder Agreement” has the meaning set forth in Section 2.23.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Lender” means each Class A Revolving Lender and each Class B Revolving Lender.
“Lender Affiliate” means, as applied to any Lender or Agent, any Related Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Indebtedness and Convertible Indebtedness, as of such
day, to (b) the sum of (i) Holdings’ total stockholders’ equity as of such day,
(ii) Warrant Liability as of such day and (iii) the sum of Subordinated
Indebtedness and Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Revolving Loan (or portion thereof) for any Interest
Period, the rate per annum determined by the Administrative Agent, in each case
at approximately 11:00 a.m., London time, on the applicable Interest Rate
Determination Date by reference to the ICE Benchmark Administration Limited
London interbank offered rate per annum for deposits in Dollars for a period
equal to one month (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent in
its sole discretion); provided, that if such rate is not available at such time
for any reason, then the “LIBO Rate” shall be the rate per annum (rounded upward
to the nearest 1/16th of 1%) listed in The Wall Street Journal, “Money Rates”
table at or about 10:00 a.m., New York City time, on the applicable





--------------------------------------------------------------------------------





Interest Rate Determination Date (or, if no such rate is listed on the
applicable Interest Rate Determination Date, the LIBO Rate as of the last
Interest Rate Determination Date that the Administrative Agent was able to
determine the LIBO Rate). If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate, including,
without limitation, because the LIBO Rate is not available or published on a
current basis, then the Administrative Agent and the Company shall endeavor in
good faith to establish an alternate rate of interest to the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.5, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Requisite Lenders
stating that such Lenders object to such amendment. If the Administrative Agent
gives written notice to the Lenders and the Company to the effect that adequate
and reasonable means do not exist for ascertaining the LIBO Rate or that the
that the London interbank offered rate has been permanently discontinued (a
“LIBO Notice”), then “LIBO Rate” then shall mean:
(i)from the earlier of the date on which such LIBO Notice is delivered and until
the earlier of (A) the sixtieth day following the date of such LIBO Notice and
(B) the date of establishing an alternative rate of interest to the LIBO Rate in
accordance with the preceding two sentences, the LIBO Rate as of the last
Interest Rate Determination Date that the Administrative Agent was able to
determine LIBO Rate; and


(ii)from the sixty-first day following the date of such LIBO Notice until the
date of establishing an alternative rate of interest to the LIBO Rate as
contemplated by the preceding two sentences, the Base Rate.


“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of the Original Closing
Date, as it may be amended, restated or otherwise modified from time to time in
accordance with Section 6.16.
“Loan” means a Revolving Loan.
“LOC Credit Limit” means with respect to an OnDeck LOC, the “Credit Limit” as
defined in the corresponding Receivable Agreement.
“LOC Receivable” means a Receivable acquired by the Company representing an
advance under an OnDeck LOC offered to the related Receivables Obligor, it being
understood and agreed that Payments thereunder are subject to Automatic LOC
Payment Modifications in accordance with the terms of the applicable Receivable
Agreement upon the occurrence of a Subsequent LOC Advance under such OnDeck LOC.





--------------------------------------------------------------------------------





“Lockbox Account” means a Deposit Account with account number 1830012203 at MB
Financial Bank, N.A. in the name of Company.
“Lockbox Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Lockbox System” as defined in Section 2.11(c).
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Master Record” as defined in the Custodial Agreement.
“Material Adverse Effect” means a material adverse effect on: (i) the business,
assets, financial condition or results of operations of Company or Holdings;
(ii) the ability of Company to pay any material Obligations or Company or
Holdings to fully and timely perform, in any material respect, its obligations
under any Credit Document; (iii) the validity or enforceability against Company
or Holdings of any Credit Document to which it is a party; or (iv) the
existence, perfection, priority or enforceability of any security interest in a
material amount of the Pledged Receivables, taken as a whole.
“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date (other than a
temporary hold or temporary modification made in accordance with the
Underwriting Policies) or a reduction in the Outstanding Principal Balance,
provided that with respect to any LOC Receivable, none of the following
modifications shall be deemed to be a Material Modification hereunder: (i) an
Automatic LOC Payment Modification, (ii) changes to the “credit limit”, the
“applicable APR” or the “applicable amortization period” set forth in the
applicable Receivable Agreement, or (iii) changes to the applicable Receivable
Agreement consistent with the changes reflected in a successor form of
Receivable Agreement approved in accordance with Section 6.17.
“Materials” as defined in Section 5.5(a).
“Maturity Date” means the earlier of (i) the date that is twelve (12) months
after the Early Amortization Start Date, (ii) the date that is twelve (12)
months after the 2d Anniversary Date, and (iii) the date of the termination of
the Commitments pursuant to Section 7.1.
“Maximum Upfront Fee” means, with respect to each Receivable, the greater of (a)
$695 and (b) 5.0% of the original aggregate unpaid principal balance of such
Receivable.
“Minimum Retained Membership Interest” has the meaning assigned to such term in
Section 5.10(a).
“Minimum Sole Proprietorship Ratio Event” means (i) the Three-Month Sole
Proprietorship Ratio determined as of a Determination Date occurring in the last
month of any Fiscal Quarter is less than 5%, and (ii) the Three-Month Sole
Proprietorship Ratio determined as of the Determination Date occurring in the
immediately succeeding month is less than 5%.





--------------------------------------------------------------------------------





“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivable Agreement,
determined without giving effect to any temporary modifications of such required
periodic Payment then applicable to such Receivable, and (b) the number of
Payment Dates, if any, past the Receivable maturity date on which a Payment was
due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs and (b) a reasonable reserve for any
recourse for a breach of the representations and warranties made by Company to
the purchaser in connection with such Permitted Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
“Net Cash Proceeds” shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.
“Non-Consenting Lender” as defined in Section 2.19.
“Non‑US Lender” as defined in Section 2.16(e)(i).
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“OnDeck LOC” means the “Line of Credit (LOC)” product as described in the
Underwriting Policies.





--------------------------------------------------------------------------------





“One Year Equivalent” means, (i) for a Term Receivable that is a Daily Pay
Receivable, 252 scheduled loan payments, (ii) for a Term Receivable that is a
Weekly Pay Receivable, 52 scheduled loan payments and (iii) for a LOC
Receivable, an “applicable amortization period” set forth in the respective
Receivable Agreement of 52 full weeks following the date of the last advance
made thereunder.
“One and Half Year Equivalent” means, (i) for a Term Receivable that is a Daily
Pay Receivable, 378 scheduled loan payments, (ii) for a Term Receivable that is
a Weekly Pay Receivable, 78 scheduled loan payments and (iii) for a LOC
Receivable, an “applicable amortization period” set forth in the respective
Receivable Agreement of 78 full weeks following the date of the last advance
made thereunder.
“On Deck Score” means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by “version 5” of
the proprietary methodology developed and maintained by Holdings, as such
methodology is applied in accordance with the other aspects of the Underwriting
Policies, and as such methodology and other aspects of the Underwriting Policies
may be revised and updated from time to time in accordance with Section 6.16.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended, including, in the case of Company, the Limited
Liability Company Agreement. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Original Closing Date” means August 16, 2013.
“Original Credit Agreement” means that certain Credit Agreement, dated as of the
Original Closing Date (as amended by that certain First Amendment thereto dated
as of November 14, 2013, that certain Second Amendment thereto dated as of April
7, 2014 and that certain Third Amendment thereto dated as of July 2, 2014), by
and among the Company, the Lenders party hereto, the Administrative Agent, the
Collateral Agent, the Paying Agent, DBSI, the Syndication Agent and the
Documentation Agent.
“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Revolving
Loan or Credit Document).
“Outstanding Principal Balance” means, (i) as of any date with respect to any
Term Receivable, the unpaid principal balance of such Receivable as set forth on
the Servicer’s books and records as of the close of business on the immediately
preceding Business Day, and (ii) as of any date with respect to any LOC
Receivable, the Combined LOC OPB of such LOC Receivable (without duplication);
provided, however, that the Outstanding Principal Balance of any Pledged
Receivable that has become a Charged-Off Receivable will be zero.





--------------------------------------------------------------------------------





“Participant Register” as defined in Section 9.6(h).
“Paying Agent” as defined in the preamble hereto, and any successors or
permitted assigns thereto.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
“Payment Dates” means, with respect to any Receivable, the date a payment is due
in accordance with the Receivable Agreement with respect to such Receivable as
in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code, Section 302 of
ERISA or Title IV of ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase option or obligations of
Holdings under the Asset Purchase Agreement, (b) the sale by the Servicer on
behalf of Company of Charged-Off Receivables to any third party in accordance
with the Servicing Standard, provided, that such sales are made without
representation, warranty or recourse of any kind by Company (other than
customary representations regarding title and absence of liens on the
Charged-Off Receivables, and the status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(c) the sale by Company of Receivables (x) to Holdings who immediately
thereafter sells such Receivables to a special-purpose Subsidiary of Holdings or
(y) directly to a special-purpose Subsidiary of Holdings, in either case in
connection with (i) a term securitization transaction involving the issuance of
securities rated at least investment grade by one or more nationally recognized
statistical rating organizations and such Receivables and special-purpose
Subsidiary or (ii) a financing transaction involving such Receivables and
special-purpose Subsidiary so long as, in either case, (A) the amount received
by Company therefor and deposited into the Collection Account is no less than
the aggregate Outstanding Principal Balances of such Receivables, (B) such sale
is made without representation, warranty or recourse of any kind by Company
(other than customary representations regarding title, absence of liens on such
Receivables, status of Company, due authorization, enforceability, no conflict
and no required consents in respect of such sale), (C) the manner in which such
Receivables were selected by Company is not reasonably expected to adversely
affect the Lenders, and (D) the agreement pursuant to which such Receivables
were sold to Holdings or such special-purpose Subsidiary, as the case may be,
contains an obligation on the part of Holdings or such special-purpose
Subsidiary to not file or join in filing any involuntary bankruptcy petition
against Company prior to the end of the period that is one year and one day
after the payment in full of all Obligations of Company under this Agreement and
not to cooperate with or encourage others to file involuntary bankruptcy
petitions against Company during the same period, and (d) the sale by Company of
Receivables with the written consent of the Administrative Agent, the Requisite
Class A Lenders and the Requisite Class B Revolving Lenders.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency





--------------------------------------------------------------------------------





or instrumentality thereof, when such obligations are backed by the full faith
and credit of the United States of America; (ii) federal funds, unsecured
certificates of deposit and time deposits of any bank, the short-term debt
obligations of which are rated A-1+ (or the equivalent) by each of the rating
agencies and, if it has a term in excess of three months, the long-term debt
obligations of which are rated AAA (or the equivalent) by each of the Moody’s
and S&P; (iii) deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC); (iv) only to the extent permitted by Rule 3a-7 under the
Investment Company Act of 1940, investments in money market funds which invest
substantially all their assets in securities of the types described in
clauses (i) through (iii) above that are rated in the highest rating category by
Moody’s or S&P; and (v) such other investments as to which the Administrative
Agent consent in its sole discretion. Each of the Permitted Investments may be
purchased by the Paying Agent or Collateral Agent through an affiliate of the
Paying Agent or Collateral Agent.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.
“Permitted Liens” means Liens in favor of Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” shall have the meaning attributed to such term in the
Servicing Agreement.
“Portfolio Performance Covenant” means the portfolio performance covenants
specified in Appendix E.
“Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables, of the product of (i) the Receivable
Yield for each such Receivable multiplied by (ii) the Outstanding Principal
Balance of such Receivable as of such date, by (b) the Eligible Portfolio
Outstanding Principal Balance as of such date.
“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The





--------------------------------------------------------------------------------





determination of such eleven largest commercial banks shall be based upon
deposits as of the prior year-end, as reported in the American Banker or such
other source as may be reasonably selected by the Paying Agent.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be 60 Wall Street, 3rd Floor,
New York, New York 10005 (or such other location within the City and State of
New York as Administrative Agent may from time to time designate in writing to
Company and each Lender).
“Pro Rata Share” means with respect to (i) any Class A Revolving Lender, the
percentage obtained by dividing (a) the Class A Revolving Exposure of that
Lender by (b) the aggregate Class A Revolving Exposure of all Lenders, and (ii)
any Class B Revolving Lender, the percentage obtained by dividing (a) the Class
B Revolving Exposure of that Lender by (b) the aggregate Class B Revolving
Exposure of all Lenders.
“Re-Aged” means returning a delinquent account to current status without
collecting the total amount of principal, interest, and fees that are
contractually due (provided that any Receivable subject to a Material
Modification in accordance with the Underwriting Policies shall not be
considered Re-Aged).
“Receivable Agreements” means (i) with respect to any Term Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Amendment Effective Date
and as may be amended, supplemented or modified from time to time in accordance
with the terms of this Agreement and the other documents related thereto to
which the applicable Receivables Obligor is a party, and (ii) with respect to
any LOC Receivable, a Business Line of Credit Agreement, a Business Line of
Credit Agreement Supplement, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Amendment Effective Date
and as may be amended, supplemented or modified from time to time in accordance
with the terms of this Agreement, and the other documents related thereto to
which the applicable Receivables Obligor is a party.
“Receivable File” means, with respect to any Receivable, (i) copies of each
applicable document listed in the definition of “Receivable Agreements,” (ii)
with respect to any Term Receivable, the UCC financing statement, if any, filed
against the Receivables Obligor in connection with the origination of such Term
Receivable and (iii) copies of each of the documents required by, and listed in,
the Document Checklist attached to the Custodial Agreement, each of which may be
in electronic form.
“Receivable” means any (i) loan or similar contract or (ii) “payment intangible”
(as defined in the UCC) representing a fully disbursed portion of an OnDeck LOC,
in each case, with a Receivables Obligor pursuant to which Holdings or the
Receivables Account Bank extends credit to such Receivables Obligor including
all rights under any and all security documents or supporting obligations
related thereto, including the applicable Receivable Agreements.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable.
Such calculation shall assume:





--------------------------------------------------------------------------------





 (a)       52 Payment Dates per annum, for Weekly Pay Receivables; and
(b)    252 Payment Dates per annum, for Daily Pay Receivables.
“Receivables Account Bank” means, with respect to any Receivables, (i) Celtic
Bank, a Utah chartered industrial bank, and (ii) any other institution that (a)
is organized under the laws of the United States of America or any State thereof
and subject to supervision and examination by federal or state banking
authorities and that originates and owns Receivables for Holdings pursuant to a
Receivables Program Agreement, and (b) has been approved by the Administrative
Agent in its Permitted Discretion as an originator for purposes of this
Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.
“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means (i) that certain Amended and Restated
Business Loan Marketing, Servicing and Purchase Agreement, dated as of September
30, 2016, between Holdings and Celtic Bank Corporation, a Utah industrial bank
(as amended, modified or supplemented from time to time), and (ii) any other
agreement between Holdings and a Receivables Account Bank pursuant to which
Holdings may refer applicants for small business loans conforming to the
Underwriting Policies to such Receivables Account Bank and such Receivables
Account Bank has the discretion to fund or not fund a loan to such applicant
based on its own evaluation of such applicant and containing those provisions as
are reasonably necessary to ensure that the transfer of small business loans by
such Receivables Account Bank to Holdings thereunder are treated as absolute
sales (as amended, modified or supplemented from time to time with the consent
of the Requisite Lenders to the extent required pursuant to Section 6.16).
“Register” as defined in Section 2.4(b).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Security” shall have the meaning attributed to such term in the Asset
Purchase Agreement.
“Replacement Lender” as defined in Section 2.19.





--------------------------------------------------------------------------------





“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Class A Lenders” means one or more Class A Revolving Lenders having
or holding Class A Revolving Exposure and representing at least 50% of the sum
of the aggregate Class A Revolving Exposure of all Class A Revolving Lenders.
“Requisite Class B Revolving Lenders” means one or more Class B Revolving
Lenders having or holding Class B Revolving Exposure and representing at least
50% of the sum of the aggregate Class B Revolving Exposure of all Class B
Revolving Lenders.
“Requisite Lenders” means (a) until the Revolving Commitment Termination Date
shall have occurred and all Class A Revolving Loans and all other Obligations
owing to the Class A Revolving Lenders have been paid in full in cash, the
Requisite Class A Lenders and (b) thereafter, the Requisite Class B Revolving
Lenders.
“Reserve Account” means a Deposit Account with account number 01419647
maintained with the Controlled Account Bank in the name of Company.
“Reserve Account Funding Amount” means, on any day during the Revolving
Commitment Period, the excess, if any, of (a) the Reserve Account Funding
Requirement as of such day, over (b) the amount then on deposit in the Reserve
Account.
“Reserve Account Funding Requirement” means, on any day, the product of (i) 50
basis points and (ii) the Total Utilization of Class A Revolving Commitments as
of such day.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Company now or hereafter outstanding.
“Retained Interest” has the meaning assigned to such term in Section 5.10.
“Revolving Availability” means Class A Revolving Availability or Class B
Revolving Availability, as applicable.
“Revolving Commitment” means a Class A Revolving Commitment or Class B Revolving
Commitment, as applicable.
“Revolving Commitment Period” means the period from the Original Closing Date to
but excluding the Revolving Commitment Termination Date or such other date as
requested by Company and agreed to by the Requisite Class A Lenders and the
Requisite Class B Revolving Lenders, in their sole discretion.
“Revolving Commitment Termination Date” means the earliest to occur of (i) the
date that is the 2d Anniversary Date; (ii) the date the Revolving Commitments
are permanently reduced to zero





--------------------------------------------------------------------------------





pursuant to Section 2.9(b); (iii) the date of the termination of the Revolving
Commitments pursuant to Section 7.1; and (iv) the first day of any Early
Amortization Period.
“Revolving Exposure” means, (a) with respect to any Class A Revolving Lender as
of any date of determination, such Class A Lender’s Class A Revolving Exposure
and (b) with respect to any Class B Revolving Lender as of any date of
determination, such Class B Revolving Lender’s Class B Revolving Exposure.
“Revolving Loan” means a Class A Revolving Loan or a Class B Revolving Loan, as
applicable.
“Revolving Loan Note” means Class A Revolving Loan Note or a Class B Revolving
Loan Note as applicable.
“S&P” means S&P Global Ratings, and its permitted successors and assigns.
“SEC” means the Securities and Exchange Commission.
“Second Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State) in which Receivables Obligors of Eligible Receivables were located as of
the date of origination of such Receivables which has, in the aggregate as of
such date of determination, the highest aggregate Outstanding Principal Balance
as compared to all other such states and territories.
“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date between Company and the Collateral Agent, as it may be
amended, restated or otherwise modified from time to time.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.





--------------------------------------------------------------------------------





“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Agreement” means that certain Third Amended and Restated Servicing
Agreement dated as of the Amendment Effective Date between Company, Holdings and
the Administrative Agent, as it may be amended, restated or otherwise modified
from time to time, and, after the appointment of any Successor Servicer, the
Successor Servicing Agreement to which such Successor Servicer is a party, as it
may be amended, restated or otherwise modified from time to time.
“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.
“Sole Proprietorship Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction equal to (1) the aggregate Outstanding Principal
Balance of all Eligible Receivables that are owed by Receivables Obligors which
are sole proprietorships or partnerships over (2) the Outstanding Principal
Balance of all Eligible Receivables.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on such date; and (c) such entity has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such entity is “solvent”
within the meaning given that term and similar terms under laws applicable to it
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Specified Event of Default” means any Event of Default occurring under Sections
7.1(a), (f), (g), (h), (j), (m) or (n).
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Subsequent LOC Advance” means, with respect to any LOC Receivable relating to a
particular OnDeck LOC offered to the related Receivables Obligor, an additional
LOC Receivable representing a subsequent advance under such OnDeck LOC.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote





--------------------------------------------------------------------------------





in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.
“Successor Servicer Fees” means the servicing fees and expenses payable to a
Successor Servicer pursuant to a Successor Servicing Agreement.
“Syndication Agent” as defined in the preamble hereto.
“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warrant Liability.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
“Term Receivable” means a Receivable that is not a LOC Receivable.
“Terminated Lender” as defined in Section 2.19.
“Termination Date” means the date on, and as of, which (a) all Loans have been
repaid in full in cash, (b) all other Obligations (other than contingent
indemnification obligations for which demand has not been made) under this
Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Revolving Commitment Termination
Date shall have occurred.
“Third Amendment Effective Date” means June 17, 2016.
“Third Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State and the Second Highest Concentration State) in which Receivables Obligors
of Eligible Receivables were located as of the date of origination of such
Receivables which has, in the aggregate as of such date of determination, the
highest aggregate Outstanding Principal Balance as compared to all other such
states and territories.
“Three-Month Average Delinquency Ratio” means, on any Interest Payment Date, the
average of the Delinquency Ratios as of the three Determination Dates
immediately preceding such Interest Payment Date.
“Three-Month Sole Proprietorship Ratio” means, as of any Determination Date, the
average of the Sole Proprietorship Ratio as of such date and the two immediately
preceding Determination Dates.





--------------------------------------------------------------------------------





“Three-Month Weighted Average Excess Spread” means, on any Interest Payment
Date, the average of the Excess Spreads as of the three Determination Dates
immediately preceding such Interest Payment Date.
“Total Utilization of All Revolving Commitments” means, as at any date of
determination, the sum of the Total Utilization of Class A Revolving Commitments
and the Total Utilization of Class B Revolving Commitments.
“Total Utilization of Class A Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class A
Revolving Loans.
“Total Utilization of Class B Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class B
Revolving Loans.
“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Amendment Effective Date in
connection with the transactions contemplated by the Credit Document Amendments.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity or entities providing secured
party representation services for Holdings from time to time.
“Undertakings Agreement” means that certain agreement, dated as of the Fourth
Amendment Effective Date, by and among Holdings, the Company, the lenders party
thereto, the Paying Agent and the Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and OnDeck Score methodology, and the
collection policies and procedures of Holdings, in each case in effect as of the
Amendment Effective Date and substantially in the form provided to the
Administrative Agent on or prior to the Amendment Effective Date, as such
policies, procedures, guidelines and methodologies may be amended from time to
time in accordance with Section 6.16.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivables Agreement related to such Receivable, which are deducted from
the initial amount disbursed to such Receivables Obligor, including the
“Origination Fee” set forth on the applicable Receivable Agreement.
“Warrant Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week (and, for the avoidance of doubt, each LOC Receivable shall be
considered a Weekly Pay Receivable hereunder).





--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
Section 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either Company, the Requisite
Lenders or the Administrative Agent shall so request, the Administrative Agent,
the Administrative Agent, the Lenders and Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP and accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements and (b) Company shall provide to the Administrative Agent
and each Lender financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. If Administrative Agent, Company and the
Administrative Agent cannot agree upon the required amendments within thirty
(30) days following the date of implementation of any applicable change in GAAP,
then all financial statements delivered and all calculations of financial
covenants and other standards and terms in accordance with this Agreement and
the other Credit Documents shall be prepared, delivered and made without regard
to the underlying change in GAAP. For the avoidance of doubt, any lease that
would be characterized as an operating lease in accordance with GAAP as of
December 31, 2018 (whether or not such operating lease was in effect on such
date) shall continue to be accounted for as an operating lease (and not as a
Capital Lease) for purposes of this Agreement regardless of any change in GAAP
following December 31, 2018 that would otherwise require such lease to be
recharacterized (on a prospective or retroactive basis or otherwise) as a
Capital Lease or reflected as Indebtedness hereunder.


1.3    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.


1.4    Amendment and Restatement. In order to facilitate the Amendment and
Restatement:


(a)Each of the parties hereto hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of the Existing Credit Agreement shall be
and hereby are amended and restated to the extent provided by this Agreement.


(b)All of the “Obligations” (as defined in the Existing Credit Agreement, the
“Existing Obligations”) outstanding under the Existing Credit Agreement and
other “Credit Documents” (as defined in the Existing Credit Agreement, the
“Existing Credit Documents”) shall continue as





--------------------------------------------------------------------------------





Obligations hereunder to the extent not repaid on the Amendment Effective Date,
and this Agreement is given as a substitution of and modification of, to the
extent provided herein, and not as a payment of or novation of, the
indebtedness, liabilities and Existing Obligations of the Company under the
Existing Credit Agreement, and neither the execution and delivery of this
Agreement nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation or rescission of the Existing Credit
Agreement or any obligations hereunder.


SECTION 2.    LOANS


2.1    Revolving Loans.


(a)Revolving Commitments.


(i)During the Revolving Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.3(a)(i), each Class
A Revolving Lender severally agrees to make Class A Revolving Loans to Company
from time to time in an aggregate amount outstanding up to but not exceeding
such Class A Lender’s aggregate Class A Revolving Commitments, provided that no
Class A Revolving Lender shall make any such Class A Revolving Loan or portion
thereof to the extent that, after giving effect to such Class A Revolving Loan:


(a)the Total Utilization of Class A Revolving Commitments exceeds the Class A
Borrowing Base;


(b)the aggregate outstanding principal amount of the Class A Revolving Loans
shall exceed the aggregate Class A Revolving Commitments.


(ii)During the Revolving Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.3(a)(i), each Class
B Revolving Lender shall make Class B Revolving Loans to Company in an aggregate
amount up to but not exceeding such Lender’s Class B Revolving Commitment;
provided, that no Class B Revolving Lender shall make any such Class B Revolving
Loan or portion thereof to the extent that, after giving effect to such Class B
Revolving Loan:


(a)the Total Utilization of Class B Revolving Commitments exceeds the Class B
Borrowing Base; or


(b)the aggregate outstanding principal amount of the Class B Revolving Loans
funded by such Class B Revolving Lender hereunder shall exceed its Class B
Revolving Commitment.


(b)Amounts borrowed pursuant to Section 2.1(a) may be repaid and reborrowed
during the Revolving Commitment Period, and any repayment of the Loans (other
than (i) pursuant to Section 2.10 (which circumstance shall be governed by
Section 2.10), (ii) on any Interest Payment Date upon which no Event of Default
has occurred and is continuing (which circumstances shall be governed by Section
2.12(a)) or (iii) on a date during the Early Amortization Period or upon which
an Event of Default has occurred and is continuing (which circumstance shall be
governed by Section 2.12(b))) shall be applied as directed by Company, provided,
that each repayment of the Class B Revolving Loans shall be in a minimum amount
of





--------------------------------------------------------------------------------





$100,000. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than the Maturity Date. For the avoidance of
doubt, the Company may also at any time or from time to time during any Early
Amortization Period or any time after the 2d Anniversary Date, voluntarily
prepay the Loans in whole or in part.


(c)Borrowing Mechanics for Revolving Loans.


(i)Class A Revolving Loans shall be made in an aggregate minimum amount of
$250,000, and Class B Revolving Loans shall be made in an aggregate minimum
amount of $50,000.


(ii)Whenever Company desires that Lenders make Revolving Loans, Company shall
deliver to Administrative Agent, each Class A Revolving Lender, the Class B
Agent, the Custodian and the Paying Agent a fully executed and delivered Funding
Notice no later than 11:00 a.m. (New York City time) at least one (1) Business
Day in advance of the proposed Credit Date. Each Funding Notice shall be
delivered with a Borrowing Base Certificate reflecting sufficient Class A
Revolving Availability and Class B Revolving Availability, as applicable, for
the requested Revolving Loans and a Borrowing Base Report.


(iii)Each Lender shall make the amount of its Revolving Loan available to the
Paying Agent not later than 1:00 p.m. (New York City time) on the applicable
Credit Date by wire transfer of same day funds in Dollars, and the Paying Agent
shall remit such funds to the Company not later than 3:00 p.m. (New York City
time) by wire transfer of same day funds in Dollars to the account of Company
designated in the related Funding Notice.


(iv)Company may borrow Class A Revolving Loans pursuant to this Section 2.1,
purchase Eligible Receivables pursuant to Section 2.11(c)(vii)(C) and/or repay
Revolving Loans pursuant to Section 2.11(c)(vii)(B) no more than three times a
week. Company may borrow Class B Revolving Loans pursuant to this Section 2.1 no
more than three times a week.


(d)Deemed Requests for Revolving Loans to Pay Required Payments. All payments of
principal, interest, fees and other amounts payable to Lenders of any Class
under this Agreement or any Credit Document and any required fundings into the
Reserve Account may be paid from the proceeds of Revolving Loans of such Class,
made pursuant to a Funding Notice from Company pursuant to Section 2.1(c).


2.2    Pro Rata Shares. All Loans of each Class shall be made by Class A
Revolving Lenders or Class B Revolving Lenders, as applicable, simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder nor shall any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.


2.3    Use of Proceeds. The proceeds of the Loans made hereunder shall be
applied by Company to (a) finance the acquisition of Eligible Receivables from
Holdings pursuant to the Asset Purchase Agreement, (b) pay Transaction Costs and
ongoing fees and expenses of Company hereunder, (c) make other payments
(including Borrower Distributions) in accordance with Sections 2.12 and 6.4, and
(d) in the case of Loans made pursuant to Section 2.1(e), to make payments of
principal, interest, fees and other amounts owing to the Lenders under the
Credit Documents or to fund the Reserve Account. No portion of the proceeds





--------------------------------------------------------------------------------





of any Credit Extension shall be used in any manner that causes or might cause
such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.


2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.


(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of Company to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on
Company, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall govern
absent manifest error.


(b)Register. Paying Agent shall maintain at its Principal Office a register for
the recordation of the names and addresses of the Class A Revolving Lenders and
the Class B Revolving Lenders and the Revolving Commitments and Loans of each
Class A Revolving Lender and Class B Revolving Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Paying Agent shall record in the Register the Revolving Commitments and
the Loans, and each repayment or prepayment in respect of the principal amount
of the Loans, and any such recordation shall be conclusive and binding on
Company and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Company’s Obligations in respect of any Loan.
Company hereby designates the entity serving as Paying Agent to serve as
Company’s agent solely for purposes of maintaining the Register as provided in
this Section 2.4, and Company hereby agrees that, to the extent such entity
serves in such capacity, the entity serving as Paying Agent and its officers,
directors, employees, agents and affiliates shall constitute “Indemnitees.”


(c)Revolving Loan Notes. If so requested by any Class A Revolving Lender or
Class B Revolving Lender by written notice to Company (with a copy to
Administrative Agent) at any time after the Original Closing Date, Company shall
execute and deliver to such Class A Revolving Lender or Class B Revolving Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Class A Revolving Lender or such Class B Revolving Lender
pursuant to Section 9.6), promptly after Company’s receipt of such notice) a
Class A Revolving Loan Note or Class B Revolving Loan Note, as applicable, to
evidence such Class A Revolving Lender’s or Class B Revolving Lender’s Revolving
Loans.


2.5    Interest on Loans.


(a)Except as otherwise set forth herein, (i) the Class A Revolving Loans shall
accrue interest daily in an amount equal to the product of (A) the unpaid
principal amount thereof as of such day and (B) the LIBO Rate for such day plus
the Class A Applicable Margin, and (ii) the Class B Revolving Loans shall accrue
interest daily in an amount equal to the product of (A) the unpaid principal
amount thereof as of such day and (B) the LIBO Rate for such day plus the Class
B Applicable Margin.


(b)Interest payable pursuant to Section 2.5(a) shall be computed on the basis of
a 360‑day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period





--------------------------------------------------------------------------------





applicable to such Loan shall be excluded; provided, if a Loan is repaid on the
same day on which it is made, one (1) day’s interest shall be paid on that Loan.


(c)Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears (i) on and to each Interest Payment Date; (ii) upon the request of
the Administrative Agent upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) on the
Maturity Date. Notwithstanding the foregoing or any other provision of this
Agreement, no Default, Event of Default or breach of any other provision of any
Credit Document shall occur, or be deemed to occur, during the Early
Amortization Period if there are insufficient amounts in the Controlled Accounts
on any Interest Payment Date to pay any costs, fees and accrued interest on the
Class B Revolving Loans and expenses payable to the Class B Revolving Lenders
pursuant to the Credit Documents in accordance with the terms of Section 2.12(b)
on any Interest Payment Date on which there is any outstanding Class A Revolving
Exposure.


(d)The Administrative Agent shall deliver to Company and Paying Agent, four (4)
Business Days prior to each Interest Payment Date an invoice, setting forth (i)
an estimate of the amount of interest payable pursuant to Section 2.5(a) to the
Class A Revolving Lenders for each day during the Interest Period to which such
Interest Payment Date relates and (ii) the amount of any variation between the
amount of interest payable to each such Class A Revolving Lender for the
preceding Interest Period based on such notices and estimates and accrued but
unpaid interest payable pursuant to Section 2.5(a) payable to such Class A
Revolving Lender for such Interest Period based on its final determination of
the LIBO Rate for such Class A Revolving Lender for each day during such
Interest Period. The amount of any shortfall in interest payable to any Class A
Revolving Lender pursuant to Section 2.5(a) based on such variation shall be
included in the portion of interest payable pursuant to Section 2.5(a) payable
to such Class A Revolving Lenders on the next succeeding Interest Payment Date,
and the amount of any overpayment of interest to any Class A Revolving Lender
based on such variation shall be credited against the portion of interest
payable pursuant to Section 2.5(a) otherwise payable to such Class A Revolving
Lenders on the next succeeding Interest Payment Date.


2.6    Reserved.


2.7    Fees.


(a)Company agrees to pay to the Person entitled to payment thereunder the
amounts set forth in any Fee Letter.


(b)All fees referred to in Section 2.7(a) shall be calculated on the basis of a
360‑day year and the actual number of days elapsed and shall be payable monthly
in arrears on (i) each Interest Payment Date during the Revolving Commitment
Period, commencing on the first such date to occur after the Amendment Effective
Date, and (ii) on the Maturity Date.


2.8    Maturity Date. Company shall repay the Revolving Loans in full on or
before the Maturity Date.


2.9    Voluntary Commitment Reductions.


(a)[Reserved].


(b)Voluntary Commitment Reductions.





--------------------------------------------------------------------------------





(i)Except as set forth in the Fee Letter, Company may, upon not less than three
(3) Business Days’ prior written notice to Administrative Agent and the Class B
Agent, at any time and from time to time terminate in whole or permanently
reduce in part the Revolving Commitments in an amount up to the amount by which
the Class A Revolving Commitments exceed the Total Utilization of Class A
Revolving Commitments or the Class B Revolving Commitments exceed the Total
Utilization of Class B Revolving Commitments, as applicable, in each case at the
time of such proposed termination or reduction; provided, any such partial
reduction of the Class A Revolving Commitments shall be in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount
and any such partial reduction of the Class B Revolving Commitments shall be in
an aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess of that amount; and provided further that any such reduction of the Class
A Revolving Commitments shall effect a ratable reduction of the Class A
Revolving Commitments of each Class A Revolving Lender.


(ii)Company’s notice shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in Company’s notice and shall reduce the Revolving Commitment of
each applicable Class A Revolving Lender and/or Class B Revolving Lender
proportionately to its applicable Pro Rata Share thereof.


2.10    Borrowing Base Deficiency. Company shall prepay the Revolving Loans
within two (2) Business Days of the earlier of (i) an Authorized Officer or the
Chief Financial Officer (or in each case, the equivalent thereof) of Company
becoming aware that a Borrowing Base Deficiency exists and (ii) receipt by
Company of notice from any Agent or any Lender that a Borrowing Base Deficiency
exists, in each case in an amount equal to such Borrowing Base Deficiency, which
shall be applied, first, to prepay the Class A Revolving Loans as necessary to
cure any Class A Borrowing Base Deficiency, and, second, to prepay the Class B
Revolving Loans as necessary to cure any Class B Borrowing Base Deficiency.


2.11    Controlled Accounts.


(a)Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a cash management deposit
account (the “Funding Account”) maintained at the Paying Agent into which
proceeds of Loans may be funded at the direction of Company, Company shall not
establish or maintain a Deposit Account or Securities Account other than a
Controlled Account and Company shall not, and shall cause Servicer not to
deposit Collections or proceeds thereof in a Securities Account or Deposit
Account which is not a Controlled Account (provided, that, inadvertent and
non-reoccurring errors by Servicer in applying such Collections or proceeds that
are promptly, and in any event within two (2) Business Days after Servicer or
Company has (or should have had in the exercise of reasonable diligence)
knowledge thereof, cured shall not be considered a breach of this covenant). All
Collections and proceeds of Collateral shall be subject to an express trust for
the benefit of Collateral Agent on behalf of the Secured Parties and shall be
delivered to Lenders for application to the Obligations or any other amount due
under any other Credit Document as set forth in this Agreement.


(b)On or prior to the Original Closing Date, Company caused to be established
and shall thereafter cause to be maintained, (i) a trust account (or
sub-accounts) in the name of Company and under the sole dominion and control of,
the Collateral Agent designated as the “Collection Account” in each case bearing
a designation clearly indicating that the funds and other property credited
thereto are held for Collateral Agent for the benefit of the Lenders and subject
to the applicable Securities Account Control Agreement and





--------------------------------------------------------------------------------





(ii) a Deposit Account into which the proceeds of all Pledged Receivables,
including by automatic debit from Receivables Obligors’ operating accounts,
shall be deposited in the name of Company designated as the “Lockbox Account” as
to which the Collateral Agent has sole dominion and control over such account
for the benefit of the Secured Parties within the meaning of Section 9-104(a)(2)
of the UCC pursuant to the Lockbox Account Control Agreement. The Lockbox
Account Control Agreement will provide that all funds in the Lockbox Account
will be swept daily into the Collection Account.


(c)Lockbox System.


(i)Company has established pursuant to the Lockbox Account Control Agreement and
the other Control Agreements for the benefit of the Collateral Agent, on behalf
of the Secured Parties, a system of lockboxes and related accounts or deposit
accounts as described in Sections 2.11(a) and (b) (the “Lockbox System”) into
which (subject to the proviso in Section 2.11(a)) all Collections shall be
deposited.


(ii)Company shall, using a method reasonably satisfactory to Administrative
Agent, grant Backup Servicer (and its delegates) read-only access to the Lockbox
Account.


(iii)Company shall not establish any lockbox or lockbox arrangement without the
consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.


(iv)Without the prior written consent of the Administrative Agent, Company shall
not (A) change the general instructions given to the Servicer in respect of
payments on account of Pledged Receivables to be deposited in the Lockbox System
or (B) change any instructions given to any bank or financial institution which
in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.


(v)Company acknowledges and agrees that (A) the funds on deposit in the Lockbox
System shall continue to be collateral security for the Obligations secured
thereby, and (B) upon the occurrence and during the continuance of an Event of
Default, at the election of the Requisite Lenders, the funds on deposit in the
Lockbox System may be applied as provided in Section 2.12(b).


(vi)Company has directed, and will at all times hereafter direct, the Servicer
to direct payment from each of the Receivables Obligors on account of Pledged
Receivables directly to the Lockbox System. Company agrees (A) to instruct the
Servicer to instruct each Receivables Obligor to make all payments with respect
to Pledged Receivables directly to the Lockbox System and (B) promptly (and,
except as set forth in the proviso to this Section 2.11(c)(vi), in no event
later than two (2) Business Days following receipt) to deposit all payments
received by it on account of Pledged Receivables, whether in the form of cash,
checks, notes, drafts, bills of exchange, money orders or otherwise, in the
Lockbox System in precisely the form in which they are received (but with any
endorsements of Company necessary for deposit or collection), and until they are
so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable. Company





--------------------------------------------------------------------------------





shall cause the Servicer to use commercially reasonable efforts to promptly
identify all unidentified payments.


(vii)So long as no Event of Default has occurred and shall be continuing and,
with respect to each of clauses (A) and (C) below, so long as an Early
Amortization Period is not occurring, Company or its designee shall be permitted
to direct the investment of the funds from time to time held in the Controlled
Accounts (A) in Permitted Investments and to sell or liquidate such Permitted
Investments and reinvest proceeds from such sale or liquidation in other
Permitted Investments (but none of the Collateral Agent, the Administrative
Agent or the Lenders shall have liability whatsoever in respect of any failure
by the Controlled Account Bank to do so), with all such proceeds and
reinvestments to be held in the applicable Controlled Account; provided,
however, that the maturity of the Permitted Investments on deposit in the
Controlled Accounts shall be no later than the Business Day immediately
preceding the date on which such funds are required to be withdrawn therefrom
pursuant to this Agreement, (B) to repay the Loans in accordance with Section
2.1(b), provided, however, that (w) in order to effect any such repayment from a
Controlled Account, Company shall deliver to the Administrative Agent, the
Paying Agent and the Class B Agent a Controlled Account Voluntary Payment Notice
in substantially the form of Exhibit G hereto no later than 12:00 p.m. (New York
City time) on the Business Day prior to the date of any such repayment
specifying the date of prepayment, the amount to be repaid per Class and the
Controlled Account from which such repayment shall be made, (x) no more than
three (3) repayments of Revolving Loans pursuant to this Section 2.11(c)(vii)(B)
may be made in any calendar week, (y) the minimum amount of any such repayment
on the Class A Revolving Loans shall be $250,000 and the minimum amount of any
such repayment on the Class B Revolving Loans shall be $500,000, and (z) after
giving effect to each such repayment, an amount equal to not less than the sum
of (i) any Reserve Account Funding Amount and (ii) the aggregate of 100% of the
aggregate pro forma amount of interest, fees and expenses projected to be due
hereunder and under the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and the Successor Servicing Agreement, if any, for the
remainder of the applicable Interest Period, based on the Accrued Interest
Amount on such date and a projection of the interest to accrue on the Loans
during the remainder of the applicable Interest Period using the same
assumptions as are contained in the calculation of the Accrued Interest Amount,
and the Total Utilization of Class A Revolving Commitments and the Total
Utilization of Class B Revolving Commitments on such date (after giving effect
to such repayments), shall remain in the Controlled Accounts, or (C) to purchase
additional Eligible Receivables pursuant to the terms and conditions of the
Asset Purchase Agreement, provided, that (w) a Borrowing Base Certificate
(evidencing sufficient Revolving Availability after giving effect to the release
of Collections and the making of any Loan being made on such date and that after
giving effect to the release of Collections, no event has occurred and is
continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default or Event of Default) and a
Borrowing Base Report shall be delivered to the Administrative Agent, the Paying
Agent, the Custodian and the Class B Agent no later than 11:00 a.m. (New York
City time) at least one (1) Business Day in advance of any such proposed
purchase or release, (x) if such purchase of Eligible Receivables were being
funded with Loans, the conditions for making such Loans on such date contained
in Section 3.3(a)(iii) and Section 3.3(a)(vi) would be satisfied as of such
date, (y) Company may purchase Eligible Receivables pursuant to this Section
2.11(c)(vii)(C) no more than three times a week, and provided, further, that if
such withdrawal from the Collection Account does not occur simultaneously with
the making of a Loan by the Lenders hereunder pursuant to the delivery of a
Funding Notice, such withdrawal shall be considered a “Revolving Loan” solely
for purposes of Section 2.1(d)(iv) and (z) after giving effect to such release,
an amount equal to not less than the sum of (i) any Reserve Account Funding
Amount and (ii) the aggregate of 100% of the aggregate pro forma amount of
interest, fees and expenses projected to be





--------------------------------------------------------------------------------





due hereunder and under the Servicing Agreement, the Backup Servicing Agreement,
the Custodial Agreement and the Successor Servicing Agreement, if any, for the
remainder of the applicable Interest Period, based on the Accrued Interest
Amount on such date and a projection of the interest to accrue on the Loans
during the remainder of the applicable Interest Period using the same
assumptions as are contained in the calculation of the Accrued Interest Amount,
and the Total Utilization of Class A Revolving Commitments and the Total
Utilization of Class B Revolving Commitments on such date shall remain in the
Controlled Accounts.


(viii)All income and gains from the investment of funds in the Controlled
Accounts shall be retained in the respective Controlled Account from which they
were derived, until each Interest Payment Date, at which time such income and
gains shall be applied in accordance with Section 2.12(a) or (b) (or, if sooner,
until utilized for a repayment pursuant to Section 2.11(c)(vii)(B) or a purchase
of additional Eligible Receivables pursuant to Section 2.11(c)(vii)(C)), as the
case may be. As between Company and Collateral Agent, Company shall treat all
income, gains and losses from the investment of amounts in the Controlled
Accounts as its income or loss for federal, state and local income tax purposes.


(d)[Reserved].


(e)Reserve Account. On or prior to the Original Closing Date, Company caused to
be established and shall thereafter cause to be maintained a Deposit Account in
the name of Company designated as the “Reserve Account” as to which the
Collateral Agent has control over such account for the benefit of the Lenders
within the meaning of Section 9-104(a)(2) of the UCC pursuant to the Blocked
Account Control Agreement. The Reserve Account will be funded with (i) funds
available therefor pursuant to Section 2.11(a), and (ii) at the written
direction of Company, proceeds of Loans as described in Section 2.1(d). If any
Interest Payment Date is during the continuance of an Event of Default or
following the occurrence of an Early Amortization Event, the Paying Agent shall,
at the written direction of the Administrative Agent, transfer into the
Collection Account for application on such Interest Payment Date in accordance
with Section 2.12(b) all amounts in the Reserve Account.


2.12    Application of Proceeds.


(a)Application of Amounts. So long as no Event of Default has occurred and is
continuing (after giving effect to the application of funds in accordance
herewith on the relevant date) and an Early Amortization Period is not then
occurring, on each Interest Payment Date, all amounts in the Collection Account
and in the Lockbox Account and all amounts (if any) in the Reserve Account in
excess of the Reserve Account Funding Requirement as of the last day of the
related Interest Period shall be applied by the Paying Agent based on the
Monthly Servicing Report as follows:


(i)first, to Company, on a pari passu basis, (A) amounts sufficient for Company
to maintain its limited liability company existence and to pay similar expenses
up to an amount not to exceed $1,000 in any Fiscal Year, and only to the extent
not previously distributed to Company during such Fiscal Year pursuant to clause
(xiii) below, and (B) to pay any accrued and unpaid Servicing Fees (provided,
however, that the amount of any Successor Servicer Fees payable to a Successor
Servicer under this clause (i) shall not exceed $225,000 in any calendar month);


(ii)second, on a pari passu basis, (A) to Company to pay any accrued and unpaid
Backup Servicing Fees and any accrued and unpaid fees and expenses of the
Custodian and the Controlled Account Bank (in respect of the Controlled
Accounts), (B) to Administrative Agent to pay





--------------------------------------------------------------------------------





any costs, fees or indemnities then due and owing to Administrative Agent under
the Credit Documents, (C) to Collateral Agent to pay any costs, fees or
indemnities then due and owing to Collateral Agent under the Credit Documents
and (D) to Paying Agent to pay any costs, fees or indemnities then due and owing
to Paying Agent under the Credit Documents; provided, however, that (1) the
aggregate amount of costs, fees or indemnities payable to Administrative Agent,
Collateral Agent and Paying Agent pursuant to this clause (ii) shall not exceed
$450,000 in any Fiscal Year, and (2) the aggregate amount of Backup Servicing
Fees payable under this clause (ii) shall not exceed $200,000 in any Fiscal
Year;


(iii)third, on a pro rata basis, to the Administrative Agent for the benefit of
the Class A Revolving Lenders, the amount of accrued interest calculated in
accordance with Section 2.5(a)(i) on the Class A Revolving Loans owing to the
Class A Revolving Lenders;


(iv)fourth, to the Administrative Agent for the benefit of the Class A Revolving
Lenders, (A) prior to the Interest Payment Date immediately succeeding the 2d
Anniversary Date, in an amount necessary to reduce any Class A Borrowing Base
Deficiency to zero, or (B) on or after the Interest Payment Date immediately
succeeding the 2d Anniversary Date, in an amount equal to the greater of (1) an
amount necessary to reduce any Class A Borrowing Base Deficiency to zero, and
(2) all Collections received during the immediately preceding Monthly Period
solely to the extent received following the 2d Anniversary Date and that were
applied by the Servicer to reduce the Outstanding Principal Balance of the
Pledged Receivables in accordance with the Servicing Agreement;


(v)fifth, on a pro rata basis, to the Administrative Agent for the benefit of
the Class A Revolving Lenders to pay any costs and other fees on the Class A
Revolving Loans and expenses payable pursuant to the Credit Documents;


(vi)sixth, to the Class B Agent for further distribution on a pro rata basis to
the Class B Revolving Lenders to pay any costs and other fees, and accrued
interest calculated in accordance with Section 2.5(a)(ii) on the Class B
Revolving Loans and expenses payable pursuant to the Credit Documents;


(vii)seventh, on a pro rata basis, to the Class B Agent for further distribution
to the Class B Lenders to repay principal on the Class B Loans (A) prior to the
Interest Payment Date immediately succeeding the 2d Anniversary Date, in an
amount necessary to reduce any Class B Borrowing Base Deficiency to zero, or (B)
on or after the Interest Payment Date immediately succeeding the 2d Anniversary
Date, in an amount equal to the greater of (1) an amount necessary to reduce any
Class B Borrowing Base Deficiency to zero, and (2) all Collections received
during the immediately preceding Monthly Period solely to the extent received
following the 2d Anniversary Date and that were applied by the Servicer to
reduce the Outstanding Principal Balance of the Pledged Receivables in
accordance with the Servicing Agreement;


(viii)eighth, to pay to Administrative Agent, Collateral Agent or Paying Agent
any costs, fees or indemnities not paid in accordance with clause (ii) above;


(ix)ninth, to pay (A) any accrued and unpaid Servicing Fees payable to a
Successor Servicer not paid in accordance with clause (i) above, and (B) any
accrued and unpaid Backup Servicing Fees not paid in accordance with clause (ii)
above;







--------------------------------------------------------------------------------





(x)tenth, to the Reserve Account an amount equal to any Reserve Account Funding
Amount;


(xi)eleventh, to pay all other Obligations or any other amount then due and
payable hereunder;


(xii)twelfth, at the election of Company, on a pro rata basis, to the
Administrative Agent for further distribution on a pro rata basis to the Class A
Revolving Lenders or to the Class B Agent for further distribution on a pro rata
basis to the Class B Revolving Lenders, as applicable, to repay the principal of
the Class A Revolving Loans or the Class B Revolving Loans, respectively; and


(xiii)thirteenth, (A) prior to the 2d Anniversary Date, and provided that no
Borrowing Base Deficiency would occur after giving effect to such distribution,
any remainder to Company or as Company shall direct consistent with Section 6.4,
or (B) after the 2d Anniversary Date, (i) 50% to Company or as Company shall
direct consistent with Section 6.4, and (ii) 50%, on a pro rata basis, to the
Administrative Agent to repay the principal of the Class A Revolving Loans (or,
if the Class A Revolving Loans have been paid in full, to the Class B Agent to
repay the principal of the Class B Revolving Loans).


(b)Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default or during any Early Amortization
Period, on each Interest Payment Date, all amounts in the Controlled Accounts
shall be applied by the Paying Agent based on the Monthly Servicing Report as
follows:


(i)first, to Company, on a pari passu basis, (A) amounts sufficient for Company
to maintain its limited liability company existence and to pay similar expenses
up to an amount not to exceed $1,000 in any Fiscal Year, and only to the extent
not previously distributed to Company during such Fiscal Year pursuant to
Section 2.12(a)(i) or 2.12(a)(xiii) above, and (B) to pay any accrued and unpaid
Servicing Fees (provided, however, that the amount of any Successor Servicer
Fees payable to a Successor Servicer under this clause (i) shall not exceed
$225,000 in any calendar month);


(ii)second, on a pari passu basis, (A) to Company to pay any accrued and unpaid
Backup Servicing Fees and any accrued and unpaid fees and expenses of the
Custodian and the Controlled Account Bank (in respect of the Controlled
Accounts), (B) to Administrative Agent to pay any costs, fees or indemnities
then due and owing to Administrative Agent under the Credit Documents, (C) to
Collateral Agent to pay any costs, fees or indemnities then due and owing to
Collateral Agent under the Credit Documents and (D) to Paying Agent to pay any
costs, fees or indemnities then due and owing to Paying Agent under the Credit
Documents, provided, however, that the aggregate amount of Backup Servicing Fees
payable under this clause (ii) shall not exceed $200,000 in any Fiscal Year;


(iii)third, on a pro rata basis, to the Administrative Agent for the benefit of
the Class A Revolving Lenders the amount of accrued interest calculated in
accordance with Section 2.5(a)(i) on the Class A Revolving Loans owing to its
related Class A Revolving Lenders;


(iv)fourth, on a pro rata basis, to the Administrative Agent for the benefit of
the Class A Revolving Lenders until the Class A Revolving Loans are paid in
full;





--------------------------------------------------------------------------------







(v)fifth, on a pro rata basis, to the Administrative Agent for the benefit of
the Class A Revolving Lenders to pay any costs and other fees on the Class A
Revolving Loans and expenses payable pursuant to the Credit Documents;


(vi)sixth, to the Class B Agent for further distribution on a pro rata basis to
the Class B Revolving Lenders to pay any costs and other fees, and accrued
interest calculated in accordance with Section 2.5(a)(ii) on the Class B
Revolving Loans and expenses payable pursuant to the Credit Documents;


(vii)seventh, to the Class B Agent for further distribution on a pro rata basis
to the Class B Revolving Lenders until the Class B Revolving Loans are paid in
full;


(viii)eighth, to pay (A) any accrued and unpaid Servicing Fees payable to a
Successor Servicer not paid in accordance with clause (i) above, and (B) any
accrued and unpaid Backup Servicing Fees not paid in accordance with clause (ii)
above;


(ix)ninth, to pay all other Obligations or any other amount then due and payable
hereunder; and


(x)tenth, any remainder to Company.


2.13    General Provisions Regarding Payments.


(a)All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
paid not later than 12:00 p.m. (New York City time) on the date due via wire
transfer of immediately available funds. Funds received after that time on such
due date shall be deemed to have been paid by Company on the next Business Day
(provided, that any repayment made pursuant to Section 2.11(c)(vii)(B) or any
application of funds by Paying Agent pursuant to Section 2.12 on any Interest
Payment Date shall be deemed for all purposes to have been made in accordance
with the deadlines and payment requirements described in this Section 2.13).


(b)Paying Agent shall promptly distribute to each Class A Revolving Lender and
each Class B Revolving Lender, at such address as such Lender shall indicate in
writing, the applicable Pro Rata Share of each such Lender of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due with respect thereto, including, without limitation, all fees
payable with respect thereto, to the extent received by Paying Agent.


(c)Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.


(d)Except as set forth in the proviso to Section 2.13(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non‑conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and





--------------------------------------------------------------------------------





Administrative Agent if any payment is non‑conforming. Any non‑conforming
payment may constitute or become a Default or Event of Default in accordance
with the terms of Section 7.1(a).


2.14    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set‑off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents, or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
such Lender would be entitled pursuant to this Agreement, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent, Paying Agent and the Class B Agent of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that the recovery of such Aggregate Amounts
Due shall be shared by the applicable Lenders in proportion to the Aggregate
Amounts Due to them pursuant to this Agreement; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.


2.15    Increased Costs; Capital Adequacy.


(a)Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Affected Party with any guideline, request or
directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi‑Governmental Authority
(whether or not having the force of law): (i) subjects such Affected Party (or
its applicable lending office) to any additional Tax (other than an Excluded
Tax) with respect to this Agreement or any of the other Credit Documents or any
of its obligations hereunder or thereunder or any payments to such Affected
Party (or its applicable lending office) of principal, interest, fees or any
other amount payable hereunder; (ii) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC or other insurance or charge or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Affected Party; or (iii)
imposes any other condition (other than with respect to a Tax matter) on or
affecting such Affected Party (or its applicable lending office) or its
obligations hereunder; and the result of any of the foregoing is to increase the
cost to such Affected Party of agreeing to make,





--------------------------------------------------------------------------------





making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.15(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.


(b)Capital Adequacy Adjustment. In the event that any Affected Party shall have
determined in its sole discretion (which determination shall, absent manifest
effort, be final and conclusive and binding upon all parties hereto) that
(i) the adoption, effectiveness, phase‑in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (ii) compliance by any Affected Party (or its
applicable lending office) or any company controlling such Affected Party with
any guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the Amendment Effective Date, has or would
have the effect of reducing the rate of return on the capital of such Affected
Party or any company controlling such Affected Party as a consequence of, or
with reference to, such Affected Party’s Loans or Revolving Commitments, or
participations therein or other obligations hereunder with respect to the Loans
to a level below that which such Affected Party or such controlling company
could have achieved but for such adoption, effectiveness, phase‑in,
applicability, change or compliance (taking into consideration the policies of
such Affected Party or such controlling company with regard to capital
adequacy), then from time to time, within five (5) Business Days after receipt
by Company from such Affected Party of the statement referred to in the next
sentence, Company shall pay to such Affected Party such additional amount or
amounts as will compensate such Affected Party or such controlling company on an
after‑tax basis for such reduction. Such Affected Party shall deliver to Company
(with a copy to Administrative Agent and Paying Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Affected Party under this Section 2.15(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.
For the avoidance of doubt, subsections (i) and (ii) of this Section 2.15 shall
apply, without limitation, to all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued by any Governmental Authority
(x) under or in connection with the implementation of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, as amended to the date hereof and
from time to time hereafter, and any successor statute and (y) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority), regardless of the date
adopted, issued, promulgated or implemented.


(c)Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Affected Party’s right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than one hundred twenty
(120) days prior to the date that such Affected Party notifies Company of the
matters giving rise to such increased costs or reductions and of such Affected
Party’s intention to claim compensation therefor.





--------------------------------------------------------------------------------







2.16    Taxes; Withholding, etc.


(a)Payments to Be Free and Clear. Subject to Section 2.16(b), all sums payable
by Company hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States or any political subdivision in or of
the United States or any other jurisdiction from or to which a payment is made
by or on behalf of Company or by any federation or organization of which the
United States or any such jurisdiction is a member at the time of payment.


(b)Withholding of Taxes. If Company or any other Person is required by law to
make any deduction or withholding on account of any such Tax from any sum paid
or payable by Company to an Affected Party under any of the Credit Documents:
(i) Company shall notify Paying Agent of any such requirement or any change in
any such requirement as soon as Company becomes aware of it; (ii) Company or the
Paying Agent shall make such deduction or withholding and pay any such Tax to
the relevant Governmental Authority before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on Company)
for its own account or (if that liability is imposed on Paying Agent or such
Affected Party, as the case may be) on behalf of and in the name of Paying Agent
or such Affected Party; (iii) if such Tax is an Indemnified Tax, the sum payable
by Company in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment (and any withholdings imposed
on additional amounts payable under this paragraph), such Affected Party
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty (30) days after paying any sum from which it is required by law to make
any deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Company
shall deliver to Paying Agent evidence satisfactory to the other Affected
Parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.


(c)Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
additional amounts required to be paid by Company pursuant to Section 2.16(b),
payable or paid by such Affected Party or required to be withheld or deducted
from a payment to such Affected Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Company
by an Affected Party (with a copy to the Paying Agent), or by the Paying Agent
on its own behalf or on behalf of an Affected Party, shall be conclusive absent
manifest error.


(d)Indemnification by the Lenders. Each Affected Party shall severally indemnify
the Paying Agent, within ten (10) days after demand therefor, for (i) any Taxes
attributable to such Affected Party (but only to the extent the Company has not
already indemnified the Paying Agent for such Taxes and without limiting the
obligation of the Company to do so) and (ii) any Taxes attributable to such
Affected Party’s failure to comply with the provisions of Section 9.6(h)
relating to the maintenance of a Participant Register, in either case, that are
payable or paid by the Paying Agent in connection with any Credit Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Affected Party by the Paying Agent shall be
conclusive absent manifest error. Each Affected Party hereby authorizes the
Paying Agent to set off and apply any and all





--------------------------------------------------------------------------------





amounts at any time owing to such Affected Party under any Credit Document or
otherwise payable by the Paying Agent to the Affected Party from any other
source against any amount due to the Paying Agent.


(e)Evidence of Exemption From U.S. Withholding Tax.


(i)Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non‑US Lender”) shall, to the extent it is legally entitled to do
so, deliver to Paying Agent for transmission to Company, on or prior to the
Original Closing Date (in the case of each Lender listed on the signature pages
of the Original Credit Agreement on the Original Closing Date) or on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times as may be necessary in
the determination of Company or Paying Agent (each in the reasonable exercise of
its discretion), (A) two original copies of Internal Revenue Service Form
W‑8BEN, 8BEN-E or W‑8ECI or W-8IMY (with appropriate attachments) (or any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Company to establish that such Lender is not subject to, or is
eligible for a reduction in the rate of, deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (B) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8IMY or W‑8ECI pursuant to clause (A) above and is
relying on the so called “portfolio interest exception”, a Certificate Regarding
Non‑Bank Status together with two original copies of Internal Revenue Service
Form W‑8BEN or 8BEN-E (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Company to establish that such
Lender is not subject, or is eligible for a reduction in the rate of, to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Credit Documents.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.16(e)(i) or Section 2.16(e)(ii) hereby agrees, from time to time after
the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Paying Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W‑8BEN, 8BEN-E, W‑8IMY, or W‑8ECI, or, if relying on the “portfolio interest
exception”, a Certificate Regarding Non‑Bank Status and two original copies of
Internal Revenue Service Form W‑8BEN or 8BEN-E (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to confirm or establish that such Lender is not subject to, or is
eligible for a reduction in the rate of, deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Paying Agent and Company of its inability to deliver
any such forms, certificates or other evidence. Company shall not be required to
pay any additional amount in respect of U.S. Federal withholding taxes to any
Non‑US Lender under Section 2.16(b)(iii) if such Lender shall have failed (1) to
deliver any forms, certificates or other evidence referred to in this Section
2.16(e)(i) or Section 2.16(e)(ii), or (2) to notify Paying Agent and Company of
its inability to deliver any such forms, certificates or other evidence, as the
case may be; provided, if such Lender shall have satisfied the requirements of
the first sentence of this Section 2.16(e)(i) and Section 2.16(e)(ii) on the
Original Closing Date or on the date of the Assignment Agreement pursuant to
which it became a Lender, as applicable, nothing in this last sentence of
Section 2.16(e)(i) shall relieve Company of its obligation





--------------------------------------------------------------------------------





to pay any additional amounts pursuant to this Section 2.16 in the event that,
as a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.


(ii)Any Lender that is a U.S. Person shall deliver to Company and the Paying
Agent on or prior to the Original Closing Date or the date on which such Lender
becomes a Lender under this Agreement pursuant to an Assignment Agreement (and
from time to time thereafter upon the reasonable request of Company or the
Paying Agent), executed originals of IRS Form W-9 certifying that such Lender is
a U.S. Person and exempt from U.S. federal backup withholding tax.


(iii)If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Company and the Paying Agent at the time or times reasonably
requested by Company or the Paying Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Company or the Paying
Agent as may be necessary for Company and the Paying Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.16(e)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(iv)The Class B Agent shall deliver to the Paying Agent and the Company such
information as is required to be delivered by the Administrative Agent pursuant
to this Section 2.16.


2.17    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15 or 2.16, it
will, to the extent not inconsistent with the internal policies of such Lender
and any applicable legal or regulatory restrictions, use reasonable efforts to
(a) make, issue, fund or maintain its Credit Extensions through another office
of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the additional amounts which would otherwise
be required to be paid to such Lender pursuant to Section 2.15 or 2.16 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, issuing, funding or maintaining of such Revolving Commitments or
Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Revolving Commitments
or Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.17 unless
Company agrees to pay all reasonable and incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.17 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.


2.18    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Lender defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Revolving Loan (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such





--------------------------------------------------------------------------------





Defaulting Lender shall be deemed not to be a “Lender” for purposes of voting on
any matters (including the granting of any consents or waivers) with respect to
any of the Credit Documents; (b) to the extent permitted by applicable law,
until such time as the Default Excess, if any, with respect to such Defaulting
Lender shall have been reduced to zero, (i) any voluntary prepayment of the
Revolving Loans shall be applied to the Revolving Loans of other Lenders of the
applicable Class as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans of the applicable Class shall be
applied to the Revolving Loans of other Lenders (but not to the Revolving Loans
of such Defaulting Lender) of such Class as if such Defaulting Lender had funded
all Defaulted Loans of such Class of such Defaulting Lender, it being understood
and agreed that Company shall be entitled to retain any portion of any mandatory
prepayment of the Revolving Loans of the applicable Class that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans shall be excluded for purposes of calculating any
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.7 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Class A Revolving Commitments or the Total
Utilization of Class B Revolving Commitments, as applicable, as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.18, performance by Company of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this Section
2.18. The rights and remedies against a Defaulting Lender under this Section
2.18 are in addition to other rights and remedies which Company may have against
such Defaulting Lender with respect to any Funding Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default or violation of Section 8.5(b).


2.19    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to Company that such Lender is
entitled to receive payments under Section 2.15 or 2.16, (ii) the circumstances
which entitle such Lender to receive such payments shall remain in effect, and
(iii) such Lender shall fail to withdraw such notice within five (5) Business
Days after Company’s request for such withdrawal; or (b) (i) any Lender shall
become a Defaulting Lender, (ii) the Default Period for such Defaulting Lender
shall remain in effect, and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five (5)
Business Days after Company’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
9.5(b), the consent of Administrative Agent and Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non‑Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased‑Cost Lender, Defaulting Lender or
Non‑Consenting Lender (the “Terminated Lender”), Company may, by giving written
notice to any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees identified by Company (each a “Replacement
Lender”) in accordance with the provisions of Section 9.6; provided, (1) on the
date of such assignment, the Replacement Lender shall pay to the Terminated
Lender and, if applicable, such other Lenders, an amount equal to the sum of (A)
an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender and, if applicable, such other
Lenders, and (B) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender and, if applicable, such other Lenders, pursuant
to Section 2.7; (2) on the date of such assignment, Company shall pay any
amounts





--------------------------------------------------------------------------------





payable to such Terminated Lender and, if applicable, such other Lenders
pursuant to Section 2.15 or 2.16 and any other amounts due to such Terminated
Lender and, if applicable, such other Lenders; and (3) in the event such
Terminated Lender is an Increased-Cost Lender, such assignment will result in a
reduction in any claims for payments under Section 2.15 or 2.16, as applicable,
and (4) in the event such Terminated Lender is a Non‑Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non‑Consenting Lender. Upon the
prepayment of all amounts owing to any Terminated Lender and, if applicable,
such other Lenders and the termination of such Terminated Lender’s Revolving
Commitments and, if applicable, the Revolving Commitments of such other Lenders,
such Terminated Lender and, if applicable, such other Lenders shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender and, if applicable, such other Lenders to indemnification
hereunder shall survive as to such Terminated Lender and such other Lenders.


2.20    The Paying Agent.


(a)The Lenders hereby appoint Deutsche Bank Trust Company Americas as the
initial Paying Agent. All payments of amounts due and payable in respect of the
Obligations that are to be made from amounts withdrawn from the Collection
Account pursuant to Section 2.12 shall be made by the Paying Agent based on the
Monthly Servicing Report.


(b)The Company shall pay to the Paying Agent the applicable fees payable
pursuant to the fee letter with the Paying Agent.


(c)The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:


(i)hold any sums held by it for the payment of amounts due with respect to the
Obligations in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;


(ii)give the Administrative Agent and the Class B Agent notice of any default by
the Company in the making of any payment required to be made with respect to the
Obligations of which it has actual knowledge;


(iii)comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and


(iv)provide to the Agents such information as is required to be delivered under
the Internal Revenue Code or any State law applicable to the particular Paying
Agent, relating to payments made by the Paying Agent under this Agreement.


(d)Each Paying Agent (other than the initial Paying Agent) shall be appointed by
the Lenders with the prior written consent of the Company.


(e)The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement,





--------------------------------------------------------------------------------





including the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties under this Agreement. All such amounts shall be payable in accordance
with Section 2.12 and such indemnity shall survive the termination of this
Agreement and the resignation or removal of the Paying Agent.


(f)The Paying Agent undertakes to perform such duties, and only such duties, as
are expressly set forth in this Agreement. No implied covenants or obligations
shall be read into this Agreement against the Paying Agent. The Paying Agent may
conclusively rely on the truth of the statements and the correctness of the
opinions expressed in any certificates or opinions furnished to the Paying Agent
pursuant to and conforming to the requirements of this Agreement.


(g)The Paying Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the direction or request of Requisite Lenders or the
Administrative Agent, or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction, no longer
subject to appeal or review.


(h)The Paying Agent shall not be charged with knowledge of any Default or Event
of Default unless an authorized officer of the Paying Agent obtains actual
knowledge of such event or the Paying Agent receives written notice of such
event from the Company, the Servicer, any Secured Party or any Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent shall not constitute notice or actual or
constructive knowledge of any Default or Event of Default contained therein.


(i)The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.


(j)The Paying Agent may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate of an Authorized Officer, any Monthly
Servicing Report, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties.


(k)The Paying Agent may consult with counsel of its choice with regard to legal
questions arising out of or in connection with this Agreement and the advice or
opinion of such counsel, selected with due care, shall be full and complete
authorization and protection in respect of any action taken, omitted or suffered
by the Paying Agent in good faith and in accordance therewith.


(l)The Paying Agent shall be under no obligation to exercise any of the rights,
powers or remedies vested in it by this Agreement or to institute, conduct or
defend any litigation under this Agreement or in relation to this Agreement, at
the request, order or direction of the Administrative Agent or any Agent
pursuant to the provisions of this Agreement, unless the Administrative Agent,
on behalf of the Secured Parties, or such Agent shall have offered to the Paying
Agent security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred therein or thereby.







--------------------------------------------------------------------------------





(m)Except as otherwise expressly set forth in Section 2.21, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by a Lender or the Administrative Agent; provided,
that if the payment within a reasonable time to the Paying Agent of the costs,
expenses or liabilities likely to be incurred by it in the making of such
investigation shall be, in the opinion of the Paying Agent, not reasonably
assured by the Company, the Paying Agent may require reasonable indemnity
against such cost, expense or liability as a condition to so proceeding. The
reasonable expense of every such examination shall be paid by the Company or, if
paid by the Paying Agent, shall be reimbursed by the Company to the extent of
funds available therefor pursuant to Section 2.12.


(n)The Paying Agent shall not be responsible for the acts or omissions of the
Administrative Agent, the Company, the Servicer, any Agent, any Lender or any
other Person.


(o)Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.


(p)The Paying Agent does not assume and shall have no responsibility for, and
makes no representation as to, monitoring the value of any Collateral.


(q)If the Paying Agent shall at any time receive conflicting instructions from
the Administrative Agent and the Company or the Servicer or any other party to
this Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Paying Agent shall be entitled to
rely on the instructions of the Administrative Agent. The Paying Agent may rely
upon the validity of documents delivered to it, without investigation as to
their authenticity or legal effectiveness, and the parties to this Agreement
will hold the Paying Agent harmless from any claims that may arise or be
asserted against the Paying Agent because of the invalidity of any such
documents or their failure to fulfill their intended purpose.


(r)The Paying Agent is authorized, in its sole discretion, to disregard any and
all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.


(s)The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and Company shall have accepted
appointment by the Lenders as Paying Agent,





--------------------------------------------------------------------------------





pursuant hereto and shall have agreed to be bound by the terms of this
Agreement; or (ii) be removed at any time by written demand, of the Requisite
Lenders, delivered to the Paying Agent, the Company and the Servicer. In the
event of such termination or removal, the Lenders with the consent of the
Company shall appoint a successor paying. If, however, a successor paying agent
is not appointed by the Lenders within ninety (90) days after the giving of
notice of resignation, the Paying Agent may petition a court of competent
jurisdiction for the appointment of a successor Paying Agent.


(t)Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.


(u)The Company shall reimburse the Paying Agent for the reasonable out-of-pocket
expenses of the Paying Agent incurred in connection with the succession of any
successor Paying Agent including in transferring any funds in its possession to
the successor Paying Agent.


(v)The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Controlled Accounts or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.


(w)If the Paying Agent shall be uncertain as to its duties or rights hereunder
or shall receive instructions from any of the parties hereto pursuant to this
Agreement which, in the reasonable opinion of the Paying Agent, are in conflict
with any of the provisions of this Agreement, the Paying Agent shall be entitled
(without incurring any liability therefor to the Company or any other Person) to
(i) consult with outside counsel of its choosing and act or refrain from acting
based on the advice of such counsel and (ii) refrain from taking any action
until it shall be directed otherwise in writing by all of the parties hereto or
by final order of a court of competent jurisdiction.


(x)The Paying Agent shall incur no liability nor be responsible to Company or
any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.


(y)The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Paying Agent shall not be responsible for any misconduct or negligence on the
part of or for the supervision of any agent or attorney appointed with due care
by it hereunder.





--------------------------------------------------------------------------------







2.21    Duties of Paying Agent.


(a)Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(d)(ii),
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:


(i)compare the beginning Eligible Portfolio Outstanding Principal Balance set
forth in such Borrowing Base Report with the aggregate Outstanding Principal
Balance of the Eligible Receivables listed in the Master Record and identify any
discrepancy;


(ii)compare the number of Pledged Receivables listed in the Master Record with
the number of Pledged Receivables provided to the Paying Agent by the Custodian
pursuant to Section 4.3 of the Custodial Agreement as the number of Pledged
Receivables for which the Custodian holds a Receivables File pursuant to the
Custodial Agreement and identify any discrepancy;


(iii)confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;


(iv)compare the amount set forth in such Borrowing Base Report as the amount on
deposit in the Collection Account with the amount shown on deposit in the
Collection Account as of the date of such Borrowing Base Report and identify any
discrepancy;


(v)in the case of a Borrowing Base Report delivered pursuant to Section
2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), recalculate the amount set forth in
such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Loans or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;


(vi)confirm that the Accrued Interest Amount and an estimate of accrued fees as
of the date of repayment or the Transfer Date, as the case may be, multiplied by
100%, is the amount set forth in such Borrowing Base Request as 100% of the
estimated amount of accrued interest and fees and identify any discrepancy;


(vii)recalculate the Class A Revolving Availability and the Class B Revolving
Availability based on the Class A Borrowing Base and the Class B Borrowing Base
set forth in such Borrowing Base Report and the Total Utilization of Class A
Revolving Commitments and the Total Utilization of Class B Revolving Commitments
set forth in the Paying Agent’s records and identify any discrepancies;


(viii)in the case of a Borrowing Base Report delivered pursuant to Section
3.3(a)(i), (A) confirm that the Class A Revolving Loans requested in the related
Funding Request are not greater than the Class A Revolving Availability and the
amount of Class B Revolving Loans requested in the related Funding Request are
not greater than the Class B Revolving Availability and (B) confirm that, after
giving effect to such Revolving Loans, the Total Utilization of Class A
Revolving Loans will not exceeds the Class A Revolving Commitments and the Total
Utilization of Class B Revolving Loans will not exceed the Class B Revolving
Commitments; and







--------------------------------------------------------------------------------





(ix)notify the Administrative Agent and the Class B Agent of the results of such
review.


(b)Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(e), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:


(i)compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;


(ii)confirm the aggregate repayments of Revolving Loans during the period
covered by the Monthly Servicing Report set forth therein with the Borrowing
Base Reports delivered to Paying Agent pursuant to Section 2.11(c)(vii)(B)
during such period and identify any discrepancies;


(iii)compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account as
of the date of such Monthly Servicing Report and identify any discrepancy;


(iv)compare the amount of accrued and unpaid interest and unused fees payable to
the Class A Revolving Lenders and the amount of accrued and unpaid interest and
unused fees payable to the Class B Revolving Lenders, respectively, set forth
therein to the amounts set forth in the related invoices received by Paying
Agent and identify any discrepancies;


(v)compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;


(vi)compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;


(vii)compare the amount of fees and expenses payable to the Custodian set forth
therein to the amounts set forth in the related invoice received by Paying Agent
and identify any discrepancy;


(viii)compare the amount of fees and expenses payable to the Collateral Agent
set forth therein to the amounts set forth in the related invoice received by
Paying Agent and identify any discrepancy;


(ix)compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;


(x)recalculate the Class A Revolving Availability and the Class B Revolving
Availability based on the Class A Borrowing Base and the Class B Borrowing Base
set forth therein and the Total Utilization of Class A Revolving Commitments and
the Total Utilization of Class B Revolving Commitments set forth in the Paying
Agent’s records and identify any discrepancies; and







--------------------------------------------------------------------------------





(xi)notify the Administrative Agent and the Class B Agent of the results of such
review.


(c)Direct Competitor List. The Paying Agent shall maintain the List of Direct
Competitors described in clause (b) of the definition of “Direct Competitor”,
and upon receipt of any update to such list as described in such definition, the
Paying Agent shall promptly notify the Administrative Agent and each Lender of
such update (and thereafter the Paying Agent shall maintain the List of Direct
Competitors as so updated).


(d)For the avoidance of doubt, Paying Agent’s sole responsibility with respect
to the obligations set forth in Sections 2.21(a) and (b) is to compare or
confirm information in the Borrowing Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.21 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be. Paying Agent’s sole responsibility with respect to the
obligations set forth in Sections 2.21(c) is to maintain and provide notice of
updates to the list described therein as required by the terms of such Section.


2.22    Intention of Parties. It is the intention of the parties that the Loans
be characterized as indebtedness for federal income tax purposes. The terms of
the Loans shall be interpreted to further this intention and neither the Lenders
nor Company will take an inconsistent position on any federal, state or local
tax return.


2.23    Increase Options.


(a)The Company may with the consent of the Administrative Agent in its sole
discretion (which consent may, for the avoidance of doubt, be conditioned upon
the effectiveness of an amendment or modification to one or more of the Credit
Documents) from time to time elect to increase the Class A Revolving Commitments
or the Class B Revolving Commitments. Each existing Lender (if any) shall have
the right to provide its share of such increase, based on its Pro Rata Share,
within ten (10) Business Days of the Company’s increase election pursuant to
this Section 2.23 (each such consenting Lender, a “Class A Increasing Lender” or
“Class B Increasing Lender”, as applicable, and collectively the “Increasing
Lenders”) before any other Persons may participate in any such increase. If one
or more existing Lenders forego the opportunity to increase its Revolving
Commitment, the Increasing Lenders in such existing Lender’s Class may opt to
increase their Revolving Commitment by more than their proportional share of the
increase (which proportional share is determined consistent with the immediately
prior sentence) within five (5) Business Days of being notified of an existing
Lender’s decision not to fund the increase. If the existing Lenders collectively
fail to commit to fund the full amount of such increase, within the time
allotted, the Company may arrange for any such increase to be provided by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”); provided that
each Augmenting Lender shall be subject to the approval of the Administrative
Agent in its sole discretion. No consent of any Lender (other than any Lender
participating in the increase) shall be required for any increase in Revolving
Commitments pursuant to this Section. Increased and new Revolving Commitments
pursuant to this Section 2.23 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, as applicable, pursuant to a joinder agreement (each, a
“Joinder Agreement”) in form and substance reasonably satisfactory to Company,
Administrative Agent and such Increasing Lender or Augmenting Lender, as
applicable, whereby each such Increasing Lender or Augmenting Lender, as
applicable, assumes the rights and obligations of a Lender hereunder. Each
Joinder Agreement shall also set forth any other applicable terms of the
Revolving Commitments being provided thereby, other than any terms which may be
set forth in a separate agreement or fee letter. The Administrative Agent shall
notify each Lender of each increase in Revolving Commitments





--------------------------------------------------------------------------------





made pursuant to this Section 2.23. Notwithstanding the foregoing, no increase
in the Revolving Commitments (or in the Revolving Commitments of any Lender)
shall become effective under this paragraph if on the proposed date of the
effectiveness of such increase, an Event of Default has occurred and is
continuing. On the effective date of any increase in the Revolving Commitments,
each relevant Increasing Lender and Augmenting Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent determines, for the benefit of the other Lenders, as being
required to cause, after giving effect to such increase and paying such amounts
to such other Lenders, each Lender’s portion of the outstanding Class A
Revolving Loans and Class B Revolving Loans to equal its Pro Rata Share of such
outstanding Class A Revolving Loans and Class B revolving Loans, respectively.


(b)As set forth in the definition of “Class B Commitment”, the aggregate amount
of the Class B Commitments as of the Amendment Effective Date is $0. For so long
as Class B Commitments are $0, all provisions in this Agreement (other than this
Section 2.23) relating to the Class B Agent, Class B Commitments, Class B Loans,
Class B Revolving Lenders and related matters shall be without effect.


SECTION 3.    CONDITIONS PRECEDENT


3.1    Conditions Precedent to Effectiveness of the Existing Credit Agreement.
The Existing Credit Agreement became effective on the Fourth Amendment Effective
Date subject to the satisfaction of the conditions precedent set forth in
Section 3.2 of the Existing Credit Agreement.


3.2    Conditions Precedent to Effectiveness of the Fifth Amended and Restated
Credit Agreement. The amendment and restatement of the Existing Credit Agreement
provided for hereby shall become effective on the Amendment Effective Date
subject to the satisfaction, or waiver in accordance with Section 9.5, of the
following conditions on or before the Amendment Effective Date:


(a)Credit Documents and Related Agreements. The Administrative Agent shall have
received copies of this Agreement, the Asset Purchase Agreement, the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement, a Class A
Revolving Loan Note for each Class A Revolving Lender requesting a Class A
Revolving Loan Note and each Fee Letter dated as of the Amendment Effective Date
(collectively, the “Credit Document Amendments”), originally executed and
delivered by each applicable Person.


(b)Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
Company and Holdings, as applicable, and, to the extent applicable, (x)
certified as of the Amendment Effective Date or a recent date prior thereto by
the appropriate governmental official and (y) certified by its secretary or an
assistant secretary as of the Amendment Effective Date, in each case as being in
full force and effect without modification or amendment; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Document Amendments to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of each of Company and Holdings approving
and authorizing the execution, delivery and performance of this Agreement and
the other Credit Document Amendments to which it is a party or by which it or
its assets may be bound as of the Amendment Effective Date, certified as of the
Amendment Effective Date by its secretary or an assistant secretary as being in
full force and effect without modification or amendment; (iv) a good standing
certificate from the applicable Governmental Authority of each of Company and
Holdings’ jurisdiction of incorporation, organization or formation and, with
respect to Company, in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Amendment Effective Date; and (v) such other documents as the Administrative
Agent may reasonably request.





--------------------------------------------------------------------------------





(c)Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to each the Administrative Agent. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.


(d)Opinions of Counsel to Company and Holdings. The Administrative Agent shall
have received originally executed copies of the favorable written opinions of
Paul Hastings LLP, counsel for Company and Holdings, as to such other matters as
the Administrative Agent may reasonably request, dated as of the Amendment
Effective Date and otherwise in form and substance reasonably satisfactory to
the Administrative Agent (and Company hereby instructs, and Holdings shall
instruct, such counsel to deliver such opinions to Agents and Lenders).


(e)Fees. Company shall have paid all fees payable by it on the Amendment
Effective Date pursuant to the Fee Letter (which amounts may be paid with the
proceeds of a Credit Extension).


(f)Amendment Effective Date Certificate. Holdings and Company shall have
delivered to the Administrative Agent an originally executed Amendment Effective
Date Certificate, together with all attachments thereto.


(g)No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.


(h)No Material Adverse Change. Since December 31, 2018, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.


(i)No Default or Event of Default. No Default, Event of Default or Servicer
Default shall have occurred and be continuing.


(j)Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto shall be satisfactory in form and substance to
the Administrative Agent, and the Administrative Agent shall have received all
such counterpart originals or certified copies of such documents as they may
reasonably request.


Each Agent and Lender, by delivering its signature page to this Agreement, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Amendment Effective Date.





--------------------------------------------------------------------------------





3.3    Conditions to Each Credit Extension.


(a)Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date is subject to the satisfaction, or waiver in accordance with Section
9.5, of any condition set forth in the Undertakings Agreement and the following
conditions precedent:


(i)Administrative Agent, Paying Agent, Custodian and the Class B Agent shall
have received a fully executed and delivered Funding Notice together with a
Borrowing Base Certificate, evidencing sufficient Revolving Availability with
respect to the requested Loans, and a Borrowing Base Report;


(ii)both before and after making any Revolving Loans requested on such Credit
Date, the Total Utilization of Class A Revolving Commitments shall not exceed
the Class A Borrowing Base and the Total Utilization of Class B Revolving
Commitments shall not exceed the Class B Borrowing Base;


(iii)as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, other than those representations and warranties which are
qualified by materiality, in which case, such representation and warranty shall
be true and correct in all respects on and as of that Credit Date, except, in
each case, to the extent such representations and warranties (A) specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects, or true and correct
in all respects, as the case may be on and as of such earlier date, or (B)
relate to a Receivable that is later required to be repurchased, and is so
repurchased, by the Seller in accordance with the Asset Purchase Agreement based
upon knowledge obtained by Company or Holdings after such Credit Date;


(iv)as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;


(v)the Administrative Agent, Paying Agent and the Class B Agent shall have
received the Borrowing Base Report for the Business Day prior to the Credit Date
which shall be delivered on a pro forma basis for the first Credit Date
hereunder;


(vi)in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable that is, on such Credit Date, being transferred and
delivered to Company pursuant to the Asset Purchase Agreement, and the
Collateral Agent has received a Collateral Receipt and Exception Report from the
Custodian, which Collateral Receipt and Exception Report is acceptable to the
Collateral Agent in its Permitted Discretion.


Notwithstanding anything contained herein to the contrary, the Paying Agent
shall not be responsible or liable for determining whether any conditions
precedent to making a Loan have been satisfied.
(b)Notices. Any Funding Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent, Paying Agent and the Class B Agent.





--------------------------------------------------------------------------------





SECTION 4.    REPRESENTATIONS AND WARRANTIES


In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Company represents and warrants to
each Agent and Lender that on the Amendment Effective Date, each Credit Date
after the Amendment Effective Date and on each Transfer Date, that the following
statements are true and correct:
4.1    Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to result in a
Material Adverse Effect. Company does not operate or do business under any
assumed, trade or fictitious name. Company has no Subsidiaries.


4.2    Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non-assessable. As of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Company is a party requiring, and there is no
membership interest or other Capital Stock of Company outstanding which upon
conversion or exchange would require, the issuance by Company of any additional
membership interests or other Capital Stock of Company or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company. All
membership interests in the Company as of the Amendment Effective Date are owned
by Holdings.


4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents to which Company is a party have been duly authorized by all necessary
action of Company.


4.4    No Conflict. The execution, delivery and performance by Company of the
Credit Documents to which it is party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation
applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Permitted Liens); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Company, except for
such approvals or consents which have been obtained.


4.5    Governmental Consents. The execution, delivery and performance by Company
of the Credit Documents to which Company is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Original Closing Date other than (a)
those that have already been obtained and are in full force and effect, or (b)
any consents or approvals the failure of which to obtain will not have a
Material Adverse Effect.







--------------------------------------------------------------------------------





4.6    Binding Obligation. Each Credit Document to which Company is a party has
been duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.


4.7    Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Borrowing Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria (other than any
Receivable that is required to be repurchased, and is so repurchased, by the
Seller in accordance with the Asset Purchase Agreement based upon knowledge
obtained by Company or Holdings after the date of such Borrowing Base
Certificate).


4.8    Historical Financial Statements. The Historical Financial Statements and
any financial statements delivered to the Agents and the Lenders pursuant to
Section 5.1(b) or (c) after the Amendment Effective Date were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year‑end adjustments.


4.9    No Material Adverse Effect. Since December 31, 2018, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.


4.10    Adverse Proceedings, etc. There are no Adverse Proceedings (other than
counter claims relating to ordinary course collection actions by or on behalf of
Company) pending against Company that challenges Company’s right or power to
enter into or perform any of its obligations under the Credit Documents to which
it is a party or that individually or in the aggregate are material to Company.
Company is not (a) in violation of any applicable laws, rules or regulations in
any material respect, or (b) subject to or in default with respect to any
judgments, writs, injunctions or decrees of any court or any federal, state,
municipal or other Governmental Authority except as would not reasonably be
expected to result in a Material Adverse Effect.


4.11    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.


4.12    Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets reflected in the most recent financial statements delivered
pursuant to Section 5.1. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens. All Liens purported to be
created in any Collateral pursuant to any Collateral Document in favor of
Collateral Agent are First Priority Liens.







--------------------------------------------------------------------------------





4.13    No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.


4.14    No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.


4.15    Material Contracts. Company is not a party to any Material Contracts.


4.16    Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Receivables are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.


4.17    Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Company is
not a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.


4.18    Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to Company will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.


4.19    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Company does not maintain or contribute to
any Employee Benefit Plan.


4.20    Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby.


4.21    Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Credit Extension by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Receivables by
Holdings under the Asset Purchase Agreement.


4.22    Compliance with Statutes, etc. Company is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property.


4.23    Matters Pertaining to Related Agreements.





--------------------------------------------------------------------------------





(a)Delivery. Company has delivered, or caused to be delivered, to each Agent and
each Lender complete and correct copies of (i) each Related Agreement and of all
exhibits and schedules thereto as of the Original Closing Date, and (ii) copies
of any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the Original Closing Date.


(b)The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for the transfer to
Company by Holdings of the Pledged Receivables and Related Security pursuant to
the Asset Purchase Agreement.


(c)Each Receivables Program Agreement creates a valid transfer and assignment to
Holdings of all right, title and interest of the Receivables Account Bank in and
to all Receivables and Related Security conveyed or purported to be conveyed to
Holdings thereunder. Holdings has given reasonably equivalent value to the
Receivables Account Bank in consideration for the transfer to Holdings by the
Receivables Account Bank of the Receivables and Related Security pursuant to the
applicable Receivables Program Agreement.


4.24    Disclosure. No documents, certificates, written statements or other
written information furnished to Lenders by or on behalf of Holdings or Company
for use in connection with the transactions contemplated hereby, taken as a
whole, contains any untrue statement of a material fact, or taken as a whole,
omits to state a material fact (known to Holdings or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.


4.25    Patriot Act. To the extent applicable, Company and Holdings are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.


4.26    Remittance of Collections. Company represents and warrants that each
remittance of Collections by it hereunder to any Agent or any Lender hereunder
will have been (a) in payment of a debt incurred by Company in the ordinary
course of business or financial affairs of Company and (b) made in the ordinary
course of business or financial affairs.


SECTION 5.    AFFIRMATIVE COVENANTS







--------------------------------------------------------------------------------





Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this Section
5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Lender:


(a)Reserved.


(b)Quarterly Financial Statements. Promptly after becoming available, and in any
event within forty-five (45) days after the end of each Fiscal Quarter (other
than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated balance
sheet of Holdings and (ii) upon the request of the Administrative Agent, the
Company, in each case, as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and, upon the request of the Administrative Agent, the Company, in each
case, for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;


(c)Annual Financial Statements. Promptly after becoming available, and in any
event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by Holdings (which report
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Holdings as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);


(d)Compliance Certificates. Together with each delivery of financial statements
of Holdings and, upon the request of the Administrative Agent, Company pursuant
to Sections 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate;


(e)Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings delivered pursuant to Section 5.1(b) or 5.1(c)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent;


(f)Collateral Reporting.


(i)On each Monthly Reporting Date, with each Funding Notice, and at such other
times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate





--------------------------------------------------------------------------------





(calculated as of the close of business of the previous Monthly Period or as of
a date no later than three (3) Business Days prior to such request), together
with a reconciliation to the most recently delivered Borrowing Base Certificate
and Borrowing Base Report, in form and substance reasonably satisfactory to
Administrative Agent, Paying Agent and the Class B Agent. Each Borrowing Base
Certificate delivered to Administrative Agent, Paying Agent and the Class B
Agent shall bear a signed statement by an Authorized Officer certifying the
accuracy and completeness in all material respects of all information included
therein. The execution and delivery of a Borrowing Base Certificate shall in
each instance constitute a representation and warranty by Company to
Administrative Agent, Paying Agent and each Class B Revolving Lender that each
Receivable included therein as an “Eligible Receivable” (other than any
Receivable repurchased by Holdings in accordance with the Asset Purchase
Agreement) is, in fact, an Eligible Receivable as of the date thereof. In the
event any request for a Loan, or a Borrowing Base Certificate or other
information required by this Section 5.1(f) is delivered to Administrative
Agent, Paying Agent and the Class B Agent by Company electronically or otherwise
without signature, such request, or such Borrowing Base Certificate or other
information shall, upon such delivery, be deemed to be signed and certified on
behalf of Company by an Authorized Officer and constitute a representation to
Administrative Agent, Paying Agent and each Class B Revolving Lender as to the
authenticity thereof. The Administrative Agent shall have the right to review
and adjust any such calculation of the Borrowing Base to reflect exclusions from
Eligible Receivables or such other matters as are necessary to determine the
Borrowing Base, but in each case only to the extent the Administrative Agent is
expressly provided such discretion by this Agreement.


(ii)On each Monthly Reporting Date, (A) the Monthly Servicing Report to
Administrative Agent, Paying Agent and the Class B Agent on the terms and
conditions set forth in the Servicing Agreement, and (B) the Master Record to
the Paying Agent. Notwithstanding any other provision of the Credit Documents,
no Lender or Agent (other than the Paying Agent) shall have a right to receive
the Master Record.


(g)Legal Update. Together with each delivery of a Compliance Certificate
pursuant to Section 5.1(d) and otherwise promptly upon any Authorized Officer’s
knowledge thereof, written notice of the occurrence of any material Change in
Law reasonably expected to have a significant adverse impact on Holding’s
commercial loan program (or, if there are no such material Changes in Law since
the last update provided by Company pursuant to this Section 5.1(g), a written
confirmation that there are no such legal developments since such last update).


(h)Notice of Default. Promptly upon an Authorized Officer of Company obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to Holdings or Company with respect
thereto; (ii) that any Person has given any notice to Holdings or Company or
taken any other action with respect to any event or condition set forth in
Section 7.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, an Adverse Effect
or a Material Adverse Effect, a certificate of its Authorized Officers
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Holdings or Company, as applicable, has taken, is
taking and proposes to take with respect thereto;


(i)Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding (i) against Company, Holdings, or
any Subsidiary thereof or any of their respective property, whether not
previously disclosed in writing by Company to Lenders or any material
development in any such Adverse Proceeding (including any adverse ruling or
significant adverse





--------------------------------------------------------------------------------





development in any Adverse Proceeding) that would be reasonably expected to have
a significant adverse impact on Company or Holdings or any Subsidiary thereof,
or (ii) otherwise affecting Company, Holdings, or any Subsidiary thereof or any
of their respective property that would be reasonably expected to result in a
Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Company or Holdings to enable
Lenders and their counsel to evaluate such matters;


(j)ERISA. (i) Promptly upon an Authorized Officer of Company becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) upon the Administrative Agent’s reasonable written request
(which shall not be made more than once in any twelve consecutive month period,
unless the Administrative Agent has been informed of the occurrence or
forthcoming occurrence of an ERISA Event pursuant to the preceding sub-clause
(i), in which case such requests may be made more frequently), with commercially
reasonable promptness, copies of (1) each Schedule SB (Actuarial Information) to
the annual report (Form 5500 Series) filed by Holdings, any of its Subsidiaries
or any of their respective ERISA Affiliates with the Employee Benefit Security
Administration of the U.S. Department of Labor with respect to each affected
Pension Plan. With respect to any affected Multiemployer Plan contributed to or
required to be contribute to by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates, the Administrative Agent may request in
writing not more than once during any twelve consecutive month period (unless
the Administrative Agent has been informed of the occurrence or forthcoming
occurrence of an ERISA Event pursuant to the preceding sub-clause (i), in which
case such requests may be made more frequently)) that Holdings, its Subsidiary
or its ERISA Affiliate, as applicable, request from such Multiemployer Plan the
information available under Section 101(k) and/or Section 101(l) of ERISA.
Promptly following receipt of such information from such Multiemployer Plan, an
Authorized Officer of the Company shall provide such information to the
Administrative Agent;


(k)Information Regarding Collateral. Prior written notice to Collateral Agent of
any change (i) in Company’s corporate name, (ii) in Company’s identity,
corporate structure or jurisdiction of organization, or (iii) in Company’s
Federal Taxpayer Identification Number. Company agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral and for the Collateral at all
times following such change to have a valid, legal and perfected security
interest as contemplated in the Collateral Documents;


(l)Public Reporting. The obligations in Sections 5.1(b) and (c) in respect of
Holdings’ financial statements may be satisfied by furnishing, at the option of
Holdings, the applicable financial statements as described above or Holdings’
Annual Report on Form 10-K or Holdings’ Quarterly Report on Form 10-Q, as filed
with the SEC, as applicable;


(m)Other Information.


(i)not later than Friday of each week (or if such day is not a Business Day, the
immediately preceding Business Day) in which a Borrowing Base Report has not
otherwise been delivered hereunder, a Borrowing Base Report; and


(ii)such material information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by any Agent or
Lender, in each case,





--------------------------------------------------------------------------------





which relate to Company’s or Holdings’ financial or business condition or the
Collateral or with respect to confirming satisfaction of the conditions set
forth in Section 3.3.


5.2    Existence. Except as otherwise permitted under Section 6.8, Company will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.


5.3    Payment of Taxes and Claims. Company will pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Company will not file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Credit
Document.


5.4    Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Agent and Lender hereby agrees and acknowledges that the insurance
maintained by Holdings on the Original Closing Date satisfies the requirements
set forth in this Section 5.4.


5.5    Inspections; Compliance Audits.


(a)At any time during the existence of an Event of Default and otherwise not
more than one time during any Fiscal Year, Company will, upon reasonable advance
notice by the Administrative Agent, permit or cause to be permitted, as
applicable, one or more authorized representatives designated by the
Administrative Agent to visit and inspect (a “Compliance Review”) during normal
working hours any of the properties of Company or Holdings to (i) inspect, copy
and take extracts from relevant financial and accounting records, and to discuss
its affairs, finances and accounts with employees of Company or Holdings, and
(ii) verify the compliance by Company or Holdings with the Credit Agreement, the
other Credit Documents and/or the Underwriting Policies, as applicable, provided
that, other than during the existence of an Event of Default, Company shall not
be obligated to pay more than $50,000 in the aggregate during any Fiscal Year in
connection with any Compliance Review, inspection pursuant to the Custodial
Agreement or other inspection required by the Credit Documents; provided,
however, that the foregoing cap shall not apply to any audits required to
rectify material findings from audits and inspections conducted pursuant to





--------------------------------------------------------------------------------





the Credit Documents. In connection with any such Compliance Review, Company
will permit any authorized representatives designated by the Administrative
Agent to review Company’s form of Receivable Agreements, Underwriting Policies,
information processes and controls, and compliance practices and procedures
(“Materials”). Such authorized representatives may make written recommendations
regarding Company’s compliance with applicable Requirements of Law, and Company
shall consult in good faith with the Administrative Agent regarding such
recommendations. The Administrative Agent agrees to use a single independent
certified public accountants or other third-party provider in connection with
any Compliance Review pursuant to this Section 5.5.


(b)If the Administrative Agent engages any independent certified public
accountants or other third-party provider to prepare any report in connection
with the Compliance Review, the Administrative Agent shall make such report
available to any Lender, upon request, provided, that delivery of any such
report may be conditioned on prior receipt by such independent certified public
accountants or other third party provider of the acknowledgements and agreements
that such independent certified public accountants or third party provider
customarily requires of recipients of reports of that kind.


(c)In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.


5.6    Compliance with Laws. Company shall, and shall cause Holdings to, comply
with the Requirements of Law, noncompliance with which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


5.7    Separateness. Company shall at all times comply with Section 5(d),
Section 7, Sections 9(e) and (f), Section 10, Section 28, Section 30 and Section
31 (or any successor sections) of the Limited Liability Company Agreement, and
shall not violate or cause to be violated the assumptions made with respect to
Company in any opinion letter pertaining to substantive consolidation delivered
to Lenders in connection with the Credit Documents.


5.8    Further Assurances. At any time or from time to time upon the request of
any Agent or Lender, Company will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as such
Agent or Lender may reasonably request in order to effect fully the purposes of
the Credit Documents, including providing Lenders with any information
reasonably requested pursuant to Section 9.21. In furtherance and not in
limitation of the foregoing, Company shall take such actions as the
Administrative Agent or any Class A Revolving Lender may reasonably request from
time to time to ensure that the Obligations are secured by substantially all of
the assets of Company.


5.9    Communication with Accountants.


(a)At any time during the existence of an Event of Default, Company authorizes
Administrative Agent to communicate directly with Company’s independent
certified public accountants and authorizes and shall instruct such accountants
to communicate directly with Administrative Agent and authorizes such
accountants to (and, upon Administrative Agent’s request therefor, shall request
that such accountants) communicate to Administrative Agent information relating
to Company with respect to the business, results of operations and financial
condition of Company (including the delivery of audit drafts and letters to
management), provided that advance notice of such communication is given to
Company, and Company is given a reasonable opportunity to cause an officer to be
present during any such communication.





--------------------------------------------------------------------------------







(b)If the independent certified public accountants report delivered in
connection with Section 5.1(c) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company, and the Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.


(c)The failure of the Company to be present during any communication permitted
under Section 5.9(a) and/or Section 5.9(b) after the Company has been given a
reasonable opportunity to cause an officer to be present shall in no way impair
the rights of the Administrative Agent under Section 5.9(a) and/or Section
5.9(b).


5.10    Special Covenants Regarding Compliance with the EU Securitization Rules.


Holdings, in its capacity as sole member of Company, and as “originator” for
purposes of the EU Securitization Rules, represents that, on the Original
Closing Date, its membership interest in the Company (the “Retained Interest”)
represents a net economic interest in the Eligible Receivables which is not less
than 5% of the aggregate Outstanding Principal Balance of the Eligible
Receivables, except to the extent permitted under the EU Securitization Rules,
and the Retained Interest takes the form of the first loss tranche in accordance
with Article 6(3)(d) of the EU Securitization Regulation, as represented by
overcollateralization with respect to the Receivables. Holdings agrees that,
from the Original Closing Date until the Termination Date, it shall, for the
benefit of each Lender and the Class B Agent, and each holding company of any
Lender or of the Class B Agent, that is required to comply with the requirements
of the EU Securitization Rules, unless each such Lender or Class B Agent shall
otherwise consent in writing:
(a)hold such membership interest on an ongoing basis until the Termination Date;
provided, that Holdings shall not be restricted by this Section 5.10(a) from
transferring one or more senior interests in the membership interest, so long as
it maintains the most subordinate interest in such membership interest and such
subordinate interest represents a net economic interest in the Eligible
Receivables which is not less than 5% of the aggregate Outstanding Principal
Balance of the Eligible Receivables and otherwise satisfies the requirements of
the Article 6(3)(d) of EU Securitization Regulation (the “Minimum Retained
Membership Interest”);


(b)not subject the Minimum Retained Membership Interest to any hedge, credit
risk mitigation or short position, or sell, transfer or otherwise surrender all
or part of its rights, benefits or obligations arising from or associated with
the Minimum Retained Membership Interest, that is not permitted under the EU
Securitization Rules;


(c)confirm in writing that it continues to comply with subsections (a) and (b)
above (i) to the Servicer on each Monthly Reporting Date for the purpose of each
Monthly Servicing Report (and authorize the Servicer to include a statement to
that effect in that Monthly Servicing Report), and (ii) to the Administrative
Agent and each Class B Agent (A) on the occurrence of any Default or Event of
Default and (B) promptly on request by the Administrative Agent, the Class B
Agent or any Lender subject to the EU Securitization Rules in connection with a
material change in performance of the Loans or the risk characteristics of the
Loans or Receivables;


(d)provide notice promptly to the Administrative Agent and the Class B Agent in
the event it has breached subsections (a) or (b) above;







--------------------------------------------------------------------------------





(e)notify the Administrative Agent and the Class B Agent of any change to the
form of retention of the Retained Interest; and


(f)provide (at the cost of the requesting entity) all information, documents,
reports and notifications (collectively, the “Information”) which (i) is in
Holding's possession and (ii) the Administrative Agent or the Class B Agent
reasonably requests in order for the Administrative Agent or the Class B Agent
or any Lender to comply with its obligations under the EU Securitization Rules
with respect to the Loans; provided, that with respect to any Information that
is not in Holdings’ possession but is obtainable, Holdings shall take reasonable
steps to obtain any such Information.


Holdings represents and warrants for the benefit of each Lender and the Class B
Agent, and each holding company of any Lender or of the Class B Agent, that (A)
it was not established for, and does not operate for, the sole purpose of
securitizing exposures; and (B) each Receivable has been and will be originated
pursuant to a sound and well-defined credit granting criteria and clearly
established processes for approving, amending, modifying, renewing and financing
the Receivables and it has and shall maintain effective systems in place to
apply those criteria and processes to ensure that the Receivables have been and
are granted and approved based on a thorough assessment of each obligor’s
creditworthiness.
5.11    Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership of
such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate and (c) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of Company, the Agents and the Lenders.


5.12    Class B Revolving Lender Information Rights. Company shall provide to
the Class B Agent, which shall promptly forward to each Class B Revolving
Lender, (a) substantially contemporaneously with its provision to the
Administrative Agent any written information required to be provided to the
Administrative Agent under any Credit Document, and (b) prompt written notice of
(i) any Event of Default under this Agreement and (ii) any written waiver or
consent provided under, or any amendment of, any Credit Document.


SECTION 6.    NEGATIVE COVENANTS


Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this Section
6.
6.1    Indebtedness. Company shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations.


6.2    Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Permitted Liens.







--------------------------------------------------------------------------------





6.3    Equitable Lien. If Company shall create or assume any Lien upon any of
its properties or assets, whether now owned or hereafter acquired, it shall make
or cause to be made effective provisions whereby the Obligations will be secured
by such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
otherwise permitted hereby.


6.4    No Further Negative Pledges. Except pursuant to the Credit Documents
Company shall not enter into any Contractual Obligation prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.


6.5    Restricted Junior Payments. Company shall not through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that, Restricted Junior Payments may be
made by Company from time to time with respect to any amounts distributed to
Company in accordance with Section 2.12(a)(xiii). Notwithstanding anything
herein to the contrary, on any Credit Date with respect to a Credit Extension,
Company may without further action on the part of Company distribute the
proceeds of such Credit Extension to Holdings so long as no Borrowing Base
Deficiency has occurred or would result therefrom (a “Borrower Distribution”).


6.6    Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.


6.7    Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Controlled Accounts.


6.8    Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, divide,
wind‑up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease or sub lease (as lessor or sublessor), exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired (other than, provided no Event of Default pursuant to Section
7.1(a), 7.1(f), 7.1(g) or 7.1(l) has occurred and is continuing, Permitted Asset
Sales; provided that Permitted Asset Sales under clause (d) of the definition
thereof shall be permitted at all times subject to receipt of the consent
required therein), or acquire by purchase or otherwise (other than acquisitions
of Eligible Receivables, or Permitted Investments in a Controlled Account (and
property received from time to time in connection with the workout or insolvency
of any Receivables Obligor)) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person.


6.9    Sales and Lease‑Backs. Company shall not, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or
to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.







--------------------------------------------------------------------------------





6.10    Transactions with Shareholders and Affiliates. Company shall not,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of ten percent (10%) or more of any class of Capital
Stock of Holdings or any of its Subsidiaries or with any Affiliate of Holdings
or of any such holder other than the transactions contemplated or permitted by
the Credit Documents and the Related Agreements.


6.11    Conduct of Business. From and after the Original Closing Date, Company
shall not engage in any business other than the businesses engaged in by Company
on the Original Closing Date.


6.12    Fiscal Year. Company shall not change its Fiscal Year‑end from December
31st.


6.13    Servicer; Backup Servicer; Custodian. The Company may not (i) terminate,
remove, replace Servicer, Backup Servicer or the Custodian or (ii) subcontract
out any portion of the servicing or permit third party servicing other than the
Backup Servicer, except, in each case, as expressly set forth in the applicable
Credit Document and subject to satisfaction of the related requirements therein.
The Administrative Agent may not terminate, remove, or replace the Servicer,
Backup Servicer or the Custodian except as expressly set forth in the applicable
Credit Document and subject to satisfaction of the related requirements therein.


6.14    Acquisitions of Receivables. Company may not acquire Receivables from
any Person other than Holdings pursuant to the Asset Purchase Agreement.


6.15    Independent Manager. Company shall not fail at any time to have at least
one independent manager (an “Independent Manager”) who:


(a)is provided by a nationally recognized provider of independent directors;


(b)is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five years immediately
prior to such individual’s appointment as an Independent Manager, provided that
this paragraph (b) shall not apply to any person who serves as an independent
director or an independent manager for any Affiliate of any of Company or
Holdings;


(c)is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);


(d)is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;


(e)does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;





--------------------------------------------------------------------------------







(f)is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;


(g)is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;


(h)is not a member of the immediate family of any Person described by clause (b)
through (g) above;


(i)is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;


(j)has prior experience as an independent director or manager for a corporation
or limited liability company whose charter documents required the unanimous
consent of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy; and


(k)has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.


Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Lender, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(i) of
this Section 6.14 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.
6.16    Organizational Agreements. Except as otherwise expressly permitted by
other provisions of this Agreement or any other Credit Document, Company shall
not (a) enter into any contract with any Person other than the Credit Documents,
any Related Agreement to which it is a party, and an agreement related to the
appointment of the Independent Manager and process agent, in each case, as of
the Original Closing Date or any agreement entered into in connection with a
Permitted Asset Sale; (b) amend, restate, supplement or modify, or permit any
amendment, restatement, supplement or modification to, its Organizational
Documents, without obtaining the prior written consent of the Requisite Lenders
to such amendment, restatement, supplement or modification, as the case may be;
(c) agree to any termination, amendment, restatement, supplement or other
modification to, or waiver of, or permit any termination, amendment,
restatement, supplement or other modification to, or waivers of, any of the
provisions of any





--------------------------------------------------------------------------------





Credit Document without the prior written consent of the Requisite Lenders; or
(d) amend, restate, supplement or modify in any material respect, or permit any
amendments, restatements, supplements or modifications in any material respect,
to any Receivables Program Agreement in a manner that could reasonably be
expected to have an Adverse Effect on the Lenders.


6.17    Changes in Underwriting or Other Policies. Company shall provide the
Administrative Agent and the Requisite Class B Revolving Lenders with prior
written notice of any change or modification to the Underwriting Policies that
would reasonably be expected to be materially adverse to the Lenders. Without
the prior consent of the Administrative Agent and the Requisite Class B
Revolving Lenders, such consent not to be unreasonably withheld, conditioned or
delayed (with any such consent being deemed to be automatically granted by the
Administrative Agent and the Requisite Class B Revolving Lenders on the seventh
(7th) Business Day after the Administrative Agent and the Requisite Class B
Revolving Lenders receives notice of any such applicable change unless the
Administrative Agent or the Requisite Class B Revolving Lenders shall have
notified the Company in writing that the requested consent is not being provided
and its rationale therefor), the Company shall not agree to, and shall cause
Holdings not to, (a) make any change to the forms of Receivable Agreements used
in connection with the origination of Loans that, in any such case, would
reasonably be expected to result in an Adverse Effect, or (b) make any change to
the Underwriting Policies, in each case, that would reasonably be expected to be
materially adverse to the Lenders (provided, that any change to the Underwriting
Policies which has the effect of modifying the Eligibility Criteria in a manner
which changes the calculation of the Class A Borrowing Base and the Class B
Borrowing Base shall be deemed to be materially adverse to the Lenders for
purposes of this Section 6.16).


6.18    Receivable Program Agreements. The Company shall perform and comply with
its obligations under the Receivables Program Agreements and enforce the rights
and remedies afforded to it against the Receivables Account Bank under the
Receivables Program Agreements, except, in each case, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in an Adverse Effect.


SECTION 7.    EVENTS OF DEFAULT


7.1    Events of Default. If any one or more of the following events shall
occur.


(a)Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal of and
premium, if any, on any Loan whether at stated maturity (including on the
Maturity Date), by acceleration or otherwise; (ii) within three (3) Business
Days after its due date, any interest on any Loan; or (iii) within thirty (30)
days after its due date, any fee or other amount due hereunder; or


(b)Default in Other Agreements. Breach or default by Holdings with respect to
any other material term of (1) one or more items of Indebtedness for borrowed
money with a principal amount in excess of $1,000,000, or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness for borrowed money, in each case beyond the grace period, if any,
provided therefor, and such breach or default described in clause (1) or (2)
above results, in any such case, in the acceleration of amounts owed thereunder,
provided that any resulting acceleration caused by such failure, breach or
default, as the case may be, shall constitute an Event of Default hereunder only
after the Administrative Agent shall have provided written notice to Company
that the resulting acceleration caused by such failure, breach or default, as
the case may be, constitutes an Event of Default hereunder; or







--------------------------------------------------------------------------------





(c)Breach of Certain Covenants. Failure of Company to perform or comply with any
term or condition contained in Section 2.3, Section 2.11, Section 5.2, Section
5.7 or Section 6, or failure to distribute Collections in accordance with
Section 2.12; provided that any failure of Company to perform or comply with any
term or condition contained in Section 6.16 or 6.17 shall constitute an Event of
Default hereunder only after the Administrative Agent shall have provided
written notice to Company that such breach constitutes an Event of Default
hereunder;


(d)Breach of Representations, etc. Any representation or warranty, certification
or other statement made or deemed made by Company or Holdings (or Holdings as
Servicer) in any Credit Document or in any statement or certificate at any time
given by Company or Holdings (or Holdings as Servicer) in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect, other than any representation, warranty, certification or
other statement which is qualified by materiality or “Material Adverse Effect”,
in which case, such representation, warranty, certification or other statement
shall be true and correct in all respects, in each case, as of the date made or
deemed made and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of Company or
Holdings becoming aware of such default, or (ii) receipt by Company of notice
from any Agent or Lender of such default; or


(e)Other Defaults Under Credit Documents. Company or Holdings shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in any other Section
of this Section 7.1 (or, for the avoidance of doubt, any event that is an Early
Amortization Event and not enumerated as an Event of Default in this Section
7.1) and such default shall not have been remedied or waived within (i) other
than with respect to any breach of Section 5.1(f), thirty (30) days after the
earlier of (A) an Authorized Officer of Company or Holdings becoming aware of
such default, or (B) receipt by Company or Holdings of notice from
Administrative Agent or any Lender of such default; or (ii) with respect to any
breach of Section 5.1(f), such default shall not have been remedied or waived
within three (3) Business Days (provided that the three (3) Business Day grace
period described in this Section 7.1(e)(ii) may be utilized no more than three
(3) times during any period of twelve (12) consecutive Monthly Periods); or


(f)Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or


(g)Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or Holdings
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case





--------------------------------------------------------------------------------





to a voluntary case, under any such law, or shall consent to the appointment of
or taking possession by a receiver, trustee or other custodian for all or a
substantial part of its respective property; or Company or Holdings shall make
any assignment for the benefit of creditors; or (ii) Company or Holdings shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of Company or Holdings (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 7.1(f); or


(h)Judgments and Attachments.


(i)Any money judgment, writ or warrant of attachment or similar process (to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or


(ii)Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or
(ii) in the aggregate at any time an amount in excess of $5,000,000 (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings (or Holdings as Servicer) or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or


(iii)Any tax lien or lien of the PBGC shall be entered or filed against Company
or Holdings (involving, with respect to Holdings only, an amount in excess of
$5,000,000) or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of ten (10) days;


(iv)Dissolution. Any order, judgment or decree shall be entered against Company
or Holdings decreeing the dissolution or split up of Company or Holdings, as the
case may be, and such order shall remain undischarged or unstayed for a period
in excess of thirty (30) days; or


(i)Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in a Material Adverse Effect during the term hereof or result in a Lien
being imposed on the Collateral; or (ii) Company shall establish or contribute
to any Employee Benefit Plan; or


(j)Change of Control. A Change of Control shall occur; or


(k)Servicing Agreement. A Servicer Default shall have occurred and be
continuing; or


(l)Backup Servicer Default. The Backup Servicing Agreement shall terminate for
any reason and, provided that the Administrative Agent shall have used
commercially reasonable efforts to timely engage a replacement Backup Servicer
following such termination, within one hundred eighty (180) days of such
termination no replacement agreement with an alternative backup servicer shall
be effective; or


(m)Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to pay
any Borrowing Base Deficiency within two (2) Business Days after the due date
thereof, or (ii) failure of Holdings to repurchase any Receivable as and when
required under the Asset Purchase Agreement; or







--------------------------------------------------------------------------------





(n)Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document (other than contingent indemnification obligations
for which demand has not been made), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void by a court of competent jurisdiction or a party thereto or Holdings, as the
case may be, shall repudiate its obligations thereunder or shall contest the
validity or enforceability of any Credit Document in writing; or


(o)Investment Company Act. Holdings or Company become subject to any federal or
state statute or regulation which may render all or any portion of the
Obligations unenforceable, or Company becomes a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940;
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders, take any of the
following actions: (w) upon notice to the Company, terminate the Revolving
Commitments, if any, of each Lender having such Revolving Commitments, (x) upon
notice to the Company, declare the unpaid principal amount of and accrued
interest on the Loans and all other Obligations immediately due and payable, in
each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by Company; (y) direct the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to the Collateral Documents and (z) take any and all other actions and
exercise any and all other rights and remedies of the Administrative Agent under
the Credit Documents; provided that upon the occurrence of any Event of Default
described in Section 7.1(f) or 7.1(g), the unpaid principal amount of and
accrued interest on the Loans and all other Obligations shall immediately become
due and payable, and the Revolving Commitments shall automatically and
immediately terminate, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Company.
SECTION 8.    AGENTS


8.1    Appointment of Agents. Each Class A Revolving Lender hereby authorizes
Deutsche Bank AG, New York Branch to act as Administrative Agent to the Class A
Revolving Lenders hereunder and under the other Credit Documents and each Class
A Revolving Lender hereby authorizes Deutsche Bank AG, New York Branch, in such
capacity, to act as its agent in accordance with the terms hereof and the other
Credit Documents. Each Lender hereby authorizes Deutsche Bank AG, New York
Branch, to act as the Collateral Agent on its behalf under the Credit Documents.
DBSI is hereby appointed Syndication Agent and Documentation Agent hereunder.
Each Agent hereby agrees to act upon the express conditions contained herein and
the other Credit Documents, as applicable. The provisions of this Section 8 are
solely for the benefit of Agents and Lenders and neither Company nor Holdings
shall have any rights as a third party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, each Agent (other
than Administrative Agent) shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.
In performing its functions and duties hereunder, Administrative Agent shall act
solely as an agent of the Class A Revolving Lenders and does not assume and
shall not be deemed to have





--------------------------------------------------------------------------------





assumed any obligation towards or relationship of agency or trust with or for
any Class B Revolving Lender, Holdings or any of its Subsidiaries. Each Class B
Revolving Lender hereby authorizes Deutsche Bank AG, New York Branch to act as
an agent on behalf of the Class B Revolving Lenders in accordance with the terms
hereof and the other Credit Documents (the “Class B Agent”). Upon any such
appointment of a Class B Agent, any delivery, notice or similar requirement to
be sent to or received from the Class B Revolving Lenders hereunder or in any
other Credit Document shall instead be sent to or received from the Class B
Agent, on behalf of the Class B Revolving Lenders. In performing its functions
and duties hereunder, the Class B Agent shall act solely as an agent of the
Class B Revolving Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
any Class A Revolving Lender, Holdings or any of its Subsidiaries. Each of
Syndication Agent and Documentation Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. As of the Original Closing Date, DBSI, in its capacity as
Syndication Agent or in its capacity as Documentation Agent, shall not have any
obligations but shall be entitled to all benefits of this Section 8.


8.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (other
than Administrative Agent) to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Class A Revolving Lender irrevocably
authorizes Administrative Agent to take such action on such Class A Revolving
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
Administrative Agent by the terms hereof and thereof, together with such powers,
rights and remedies as are reasonably incidental thereto. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Credit Documents. Each such Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. No such
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any such Agent any obligations in respect hereof or
any of the other Credit Documents except as expressly set forth herein or
therein.


8.3    General Immunity.


(a)No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of Company or Holdings to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or Holdings or any other Person liable for the payment of any
Obligations or any other amount due hereunder or any other Credit Document, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Paying Agent shall not have
any liability arising from confirmations of the amount of outstanding Loans or
the component amounts thereof.









--------------------------------------------------------------------------------





(b)Exculpatory Provisions Relating to Administrative Agent. Neither
Administrative Agent nor any of its officers, partners, directors, employees or
agents shall be liable to Class A Revolving Lenders for any action taken or
omitted by Administrative Agent under or in connection with any of the Credit
Documents except to the extent caused by Administrative Agent’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order. Administrative Agent shall be entitled to refrain
from any act or the taking of any action (including the failure to take an
action) in connection herewith or any of the other Credit Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until Administrative Agent shall have received
instructions in respect thereof from Requisite Class A Lenders (or such other
Lenders as may be required to give such instructions under Section 9.5) and,
upon receipt of such instructions from Requisite Class A Lenders (or such other
Lenders, as the case may be), Administrative Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Holdings and Company), accountants, experts and other professional
advisors selected by it; and (ii) no Class A Revolving Lender shall have any
right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Class A Lenders (or such other Lenders as may be
required to give such instructions under Section 9.5).


(c)Exculpatory Provisions Relating to Other Agents. No Agent (other than
Administrative Agent) nor any of its officers, partners, directors, employees or
agents shall be liable to Lenders for any action taken or omitted by any Agent
under or in connection with any of the Credit Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final, non-appealable order. Each such
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5)
and, upon receipt of such instructions from Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each such Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Holdings and Company), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any such Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5).


8.4    Agents Entitled to Act as Lender. Any agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept





--------------------------------------------------------------------------------





deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.


8.5    Lenders’ Representations, Warranties and Acknowledgment.


(a)Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.


(b)Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Amendment Effective Date.


8.6    Right to Indemnity.


(a)Administrative Agent. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify Administrative Agent, its Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “AA Indemnitee Agent Party”), to the extent that such AA Indemnitee Agent
Party shall not have been reimbursed by Company or Holdings, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such AA Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such AA Indemnitee Agent Party in any
way relating to or arising out of this Agreement or the other Credit Documents,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH AA INDEMNITEE AGENT
PARTY; provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such AA Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable order. If any indemnity furnished to any
AA Indemnitee Agent Party for any purpose shall, in the opinion of such AA
Indemnitee Agent Party, be insufficient or become impaired, such AA Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any AA
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any AA Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.







--------------------------------------------------------------------------------





(b)Other Agents. Each Lender, in proportion to its Pro Rata Share, severally
agrees to indemnify each Agent (other than Administrative Agent), their
Affiliates and their respective officers, partners, directors, trustees,
employees and agents of each Agent (each, an “Indemnitee Agent Party”), to the
extent that such Indemnitee Agent Party shall not have been reimbursed by
Company or Holdings, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Indemnitee Agent Party in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Credit Documents, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final
non-appealable order. If any indemnity furnished to any Indemnitee Agent Party
for any purpose shall, in the opinion of such Indemnitee Agent Party, be
insufficient or become impaired, such Indemnitee Agent Party may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.


8.7    Successor Administrative Agent and Collateral Agent.


(a)Administrative Agent.


(i)Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Lenders and Company. Upon any such notice of
resignation, Requisite Class A Lenders shall have the right, upon five (5)
Business Days’ notice to Company, to appoint a successor Administrative Agent
provided, that the appointment of a successor Administrative Agent shall require
(so long as no Default or Event of Default has occurred and is continuing)
Company’s approval, which approval shall not be unreasonably withheld, delayed
or conditioned. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Administrative Agent, whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder. If
Administrative Agent is a Class A Revolving Lender or an Affiliate thereof on
the date on which all Class A Revolving Loans and all other Obligations owing to
the Class A Lenders have been paid in full in cash, such Administrative Agent
shall provide immediate notice of resignation to the Company, and the Requisite





--------------------------------------------------------------------------------





Class B Revolving Lenders shall have the right, upon five (5) Business Days’
notice to the Company, to appoint a successor Administrative Agent; provided,
that the appointment of any successor Administrative Agent that is not a Class B
Revolving Lender or an Affiliate thereof shall require (so long as no Default or
Event of Default has occurred and is continuing) Company’s approval, which
approval shall not be unreasonably withheld, delayed or conditioned.


(ii)Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Class A Revolving Lenders; provided that Company and the Class A
Revolving Lenders may deem and treat such assigning Administrative Agent as
Administrative Agent for all purposes hereof, unless and until such assigning
Administrative Agent provides written notice to Company and the Class A
Revolving Lenders of such assignment. Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent hereunder and under the other Credit Documents.


(b)Collateral Agent.


(i)Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Collateral Agent provided, that
the appointment of a successor Collateral Agent shall require (so long as no
Default or Event of Default has occurred and is continuing) Company’s approval,
which approval shall not be unreasonably withheld, delayed or conditioned. Upon
the acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall promptly (i) transfer
to such successor Collateral Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under the Credit Documents, and
(ii) execute and deliver to such successor Collateral Agent such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the appointment of such successor Collateral
Agent and the assignment to such successor Collateral Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Collateral Agent shall be discharged from its duties and obligations hereunder.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent hereunder.


(ii)Notwithstanding anything herein to the contrary, Collateral Agent may assign
its rights and duties as Collateral Agent hereunder to one of its Affiliates
without the prior written consent of, or prior written notice to, Company or the
Lenders; provided that Company and the Lenders may deem and treat such assigning
Collateral Agent as Collateral Agent for all purposes hereof, unless and until
such assigning Collateral Agent provides written notice to Company and the
Lenders of such assignment. Upon such assignment such Affiliate shall succeed to
and become vested with all rights, powers, privileges and duties as Collateral
Agent hereunder and under the other Credit Documents.


8.8    Collateral Documents. Each Lender hereby further authorizes Collateral
Agent, on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Collateral and the Collateral
Documents. Subject to Section 9.5, without further written consent or
authorization from





--------------------------------------------------------------------------------





Lenders, Collateral Agent may execute any documents or instruments necessary to
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented. Anything contained in any of the Credit
Documents to the contrary notwithstanding, Company, the Agents and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Collateral Agent, on
behalf of Lenders in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by Collateral
Agent, and (ii) in the event of a foreclosure by Collateral Agent on any of the
Collateral pursuant to a public or private sale, Collateral Agent or any Lender
may be the purchaser of any or all of such Collateral at any such sale and
Collateral Agent, as agent for and representative of Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations or any other amount due hereunder as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale. Notwithstanding any other provision of the Credit Documents, prior to
consummating any such public or private sale, the Collateral Agent shall provide
the Class B Revolving Lenders with the right (exercisable for a period of one
(1) Business Day after written notice) to purchase any such Collateral for cash
in immediately available funds at a price equal to $0.03125 higher than the next
highest legitimate and observable third-party bid.


SECTION 9.    MISCELLANEOUS


9.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company,
Syndication Agent, Collateral Agent, Administrative Agent or Documentation Agent
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Each notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three (3) Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided, no notice to any Agent
shall be effective until received by such Agent, provided, however, that Company
may deliver, or cause to be delivered, the Borrowing Base Certificate, Borrowing
Base Report, Funding Notices, Controlled Account Voluntary Payment Notices and
any financial statements or reports (including any collateral performance tests)
by electronic mail pursuant to procedures approved by the Administrative Agent
until any Agent or Lender notifies Company that it can no longer receive such
documents using electronic mail. Any Borrowing Base Certificate, Borrowing Base
Report or financial statements or reports sent to an electronic mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, if
available, return electronic mail or other written acknowledgement), provided,
that if such document is sent after 5:00 p.m. Eastern Standard time, such
document shall be deemed to have been sent at the opening of business on the
next Business Day.


9.2    Expenses. Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of a single counsel to the
Administrative Agent) of negotiation, preparation, execution and administration
of the Credit Documents, including the Credit Document Amendments, and any
consents, waivers or other amendments or modifications to the Credit Documents,
(ii) all the Paying Agent’s actual, reasonable and documented out-of-pocket
costs and expenses (including reasonable and customary fees and





--------------------------------------------------------------------------------





expenses of counsel to the Paying Agent) in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto, including the
Credit Document Amendments, (iii) [reserved], and (iv) the reasonable and
customary fees and expenses of a single counsel to the Class B Revolving Lender
in connection with the negotiation, preparation and execution of the Credit
Document Amendments and any consents or waivers of, or other amendments or
modifications to, the Credit Documents, and in connection with the
administration of the Credit Documents; (b) all the actual, documented
out-of-pocket costs and reasonable out-of-pocket expenses of creating,
perfecting and enforcing Liens in favor of Collateral Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable and
documented out-of-pocket fees, expenses and disbursements of a single counsel
for all Agents; (c) subject to the terms of this Agreement (including any
limitations set forth in Section 5.5), all the Administrative Agent’s actual,
reasonable and documented out-of-pocket costs and reasonable fees, expenses for,
and disbursements of any of Administrative Agent’s, auditors, accountants,
consultants or appraisers incurred by Administrative Agent; (d) subject to the
terms of this Agreement, all the actual, reasonable and documented out-of-pocket
costs and expenses (including the reasonable fees, expenses and disbursements of
any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (e) subject in all cases to any express limitations
set forth in any Credit Document, all other actual, reasonable and documented
out-of-pocket costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (f) after
the occurrence of a Default or an Event of Default, all documented,
out-of-pocket costs and expenses, including reasonable attorneys’ fees, and
costs of settlement, incurred by any Agent or any Lender in enforcing any
Obligations of or in collecting any payments due from Company or Holdings
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.


9.3    Indemnity.


(a)In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless, each Affected Party and each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory, or sole negligence of such INDEMNITEE excluding any
amounts not otherwise payable by Company under Section 2.16(b)(iii); provided,
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable order of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.


(b)To the extent permitted by applicable law, no party hereto shall assert, and
all parties hereto hereby waive, any claim against any other parties and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as





--------------------------------------------------------------------------------





opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and all parties
hereto hereby waive, release and agree not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.


9.4    Reserved.


9.5    Amendments and Waivers.


(a)Requisite Lenders’ Consent. Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders.


(b)Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:


(i)extend the scheduled final maturity of any Loan or Revolving Loan Note;


(ii)waive, reduce or postpone any scheduled repayment (but not prepayment);


(iii)reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.8) or
any fee payable hereunder;


(iv)extend the time for payment of any such interest or fees;


(v)reduce the principal amount of any Loan;


(vi)(x) amend the definition of “Class A Borrowing Base” or “Class B Borrowing
Base” or (y) amend, modify, terminate or waive Section 2.12, Section 2.13 or
Section 2.14 or any provision of this Section 9.5(b) or Section 9.5(c);


(vii)amend the definition of “Requisite Lenders”, “Requisite Class A Lenders,”
“Requisite Class B Revolving Lenders,” “Class A Revolving Exposure,” “Class B
Revolving Exposure,” “Pro Rata Share,” “Applicable Class A Advance Rate,”
“Applicable Class B Advance Rate,” “Class A Revolving Availability,” “Class B
Revolving Availability” or any definition used therein; provided, with the
consent of Administrative Agent, Company and the Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders” or “Pro Rata Share” on substantially the same basis as the
Revolving Commitments and the Revolving Loans are included on the Amendment
Effective Date;


(viii)release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or







--------------------------------------------------------------------------------





(ix)consent to the assignment or transfer by Company or Holdings of any of its
respective rights and obligations under any Credit Document.


(c)Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Company or
Holdings therefrom, shall:


(i)increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Early Amortization
Event, Default or Event of Default shall constitute an increase in any Revolving
Commitment of any Lender;


(ii)amend, modify, terminate or waive any provision of Section 3.3(a) with
regard to any Credit Extension of the Class A Revolving Lenders without the
consent of the Requisite Class A Lenders; or amend, modify, terminate or waive
any provision of Section 3.3(a) with regard to any Credit Extension of the Class
B Revolving Lenders without the consent of the Requisite Class B Revolving
Lenders;


(iii)amend the definitions of “Eligibility Criteria” or “Eligible Receivables
Obligor” or amend any portion of Appendix C without the consent of each of the
Requisite Class A Lenders and the Requisite Class B Revolving Lenders;


(iv)amend or modify any provision of Sections 2.11, other than Sections
2.11(c)(vii) and 2.11(e), without the consent of each of the Requisite Class A
Lenders and the Requisite Class B Revolving Lenders; provided, however, that,
notwithstanding the foregoing, any such amendment or modification during the
continuance of any Hot Backup Servicer Event, Event of Default or Servicer
Default shall only require the consent of the Requisite Lenders;


(v)amend or modify any provision of Section 7.1 without the consent of each of
the Requisite Class A Lenders and the Requisite Class B Revolving Lenders;
provided, however, that, notwithstanding the foregoing, any waiver of the
occurrence of a Default or an Event of Default shall only require the consent of
the Requisite Lenders; or


(vi)amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.


(d)Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Class A Lenders or any
Class A Revolving Lender, execute amendments, modifications, waivers or consents
on behalf of the Requisite Class A Lenders or such Class A Revolving Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on Company or
Holdings in any case shall entitle Company or Holdings to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company. Notwithstanding anything to the contrary
contained in this Section 9.5, if the Administrative Agent and Company shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent in its sole discretion), in any provision of the Credit Documents, then
the Administrative Agent (as applicable, and in its respective capacity
thereunder, the Administrative Agent or Collateral Agent) and Company shall be
permitted to amend





--------------------------------------------------------------------------------





such provision and such amendment shall become effective without any further
action or consent by the Requisite Lenders if the same is not objected to in
writing by the Requisite Lenders within five (5) Business Days following receipt
of notice thereof.


9.6    Successors and Assigns; Participations.


(a)Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Neither Company’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
it without the prior written consent of all Lenders. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, Indemnitee Agent Parties under Section 8.6, Indemnitees
under Section 9.3, their respective successors and assigns permitted hereby and,
to the extent expressly contemplated hereby, Affiliates of each of the Agents
and Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Register. Company, Paying Agent, Administrative Agent, Class B Agent and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Revolving
Commitment or Loan shall be effective, in each case, unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by Administrative Agent and recorded in the
Register as provided in Section 9.6(e). Prior to such recordation, all amounts
owed with respect to the applicable Revolving Commitment or Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Revolving Commitments or Loans.


(c)Right to Assign. Each Lender shall have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including, without limitation, all or a portion of its Revolving Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Revolving
Commitments) to any Person constituting an Eligible Assignee. Each such
assignment pursuant to this Section 9.6(c) (other than an assignment to any
Person meeting the criteria of clause (i) of the definition of the term of
“Eligible Assignee”) shall be in an aggregate amount of not less than
$15,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans.


(d)Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.16(e).


(e)Notice of Assignment. Upon the Administrative Agent’s or Class B Agent’s, as
applicable, receipt and acceptance of a duly executed and completed Assignment
Agreement and any forms, certificates or other evidence required by this
Agreement in connection therewith, Administrative Agent or Class B Agent, as
applicable, shall (i) provide Paying Agent with written notice of such
assignment, and





--------------------------------------------------------------------------------





Paying Agent shall record the information contained in such notice in the
Register, (ii) give prompt notice thereof to Company, and (iii) maintain a copy
of such Assignment Agreement.


(f)Representations and Warranties of Assignee. Each Lender, upon executing and
delivering an Assignment Agreement, represents and warrants as of the applicable
Effective Date (as defined in the applicable Assignment Agreement) that (i) it
is an Eligible Assignee; (ii) it has experience and expertise in the making of
or investing in commitments or loans such as the applicable Revolving
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Revolving Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Revolving Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 9.6, the disposition of such Revolving
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).


(g)Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising prior to the effective date of such assignment; (iii) the
Revolving Commitments shall be modified to reflect the Revolving Commitment of
such assignee and any Revolving Commitment of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Revolving Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Revolving
Loan Notes to Administrative Agent for cancellation, and thereupon Company shall
issue and deliver new Revolving Loan Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.


(h)Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates or a Direct Competitor) in all or any part of its
Revolving Commitments, Loans or in any other Obligation. The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or
Revolving Loan Note in which such participant is participating, or reduce the
rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Revolving Commitment shall not constitute a change in
the terms of such participation, and that an increase in any Revolving
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by Company of any of its rights and
obligations under this Agreement, or (iii) release all or substantially all of
the Collateral under the Collateral Documents (except as expressly provided





--------------------------------------------------------------------------------





in the Credit Documents) supporting the Loans hereunder in which such
participant is participating. Company agrees that each participant shall be
entitled to the benefits of Sections 2.15 and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (c)
of this Section; provided, (i) a participant shall not be entitled to receive
any greater payment under Section 2.15 or 2.16 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the participant acquired the
applicable participation, unless the sale of the participation to such
participant is made with Company’s prior written consent, and (ii) a participant
that would be a Non‑US Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless a Company (through a Designated Officer) is
notified of the participation at the time it is sold to such participant and
such participant agrees, for the benefit of Company, to comply with Section 2.16
as though it were a Lender. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 9.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender. Any Lender that sells such a participation shall, acting
solely for this purpose as an agent of the Company, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in such participation and
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person other than Company (through a Designated
Officer), including the identity of any Participant or any information relating
to a Participant’s interest or obligations under any Credit Document, except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Paying Agent (in its capacity as
Paying Agent) shall have no responsibility for maintaining a Participant
Register. The Register shall be available for inspection by any Designated
Officer of Company at any reasonable time and from time to time upon reasonable
prior notice. Company shall not disclose the identity of any Participant of any
Lender or any information relating to such Participant’s interest or obligation
to any Person, provided that Company may make (1) disclosures of such
information to Affiliates of such Lender and to their agents and advisors
provided that such Persons are informed of the confidential nature of the
information and will be instructed to keep such information confidential, and
(2) disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process
or other legal proceeding; provided, that unless specifically prohibited by
applicable law or court order, Company shall make reasonable efforts to notify
the applicable Lender of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of Company
by such Governmental Authority) for disclosure of any such non‑public
information prior to disclosure of such information.


(i)Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Revolving Loan Notes, if any, to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between Company and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.







--------------------------------------------------------------------------------





9.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.


9.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension and shall
continue in full force and effect until the Termination Date. Notwithstanding
anything herein or implied by law to the contrary, the agreements of Company set
forth in Sections 2.15, 2.16, 9.2, 9.3, and 9.10, the agreements of Lenders set
forth in Sections 2.14, 8.3(b) and 8.6 and the agreements of all parties hereto
set forth in Sections 9.17, 9.22 and 9.23 shall survive the payment of the Loans
and the termination hereof.


9.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.


9.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of Company or any other
Person or against or in payment of any or all of the Obligations or any other
amount due hereunder. To the extent that Company makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.


9.11    Severability. In case any provision in or obligation hereunder or any
Revolving Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.


9.12    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Revolving Loan Note or
otherwise with respect to the Obligations





--------------------------------------------------------------------------------





without first obtaining the prior written consent of the applicable Agent (other
than the Paying Agent) or Requisite Lenders (as applicable), it being the intent
of Lenders that any such action to protect or enforce rights under this
Agreement and any Revolving Loan Note or otherwise with respect to the
Obligations shall be taken in concert and at the direction or with the consent
of Agent or Requisite Lenders (as applicable).


9.13    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


9.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


9.15    CONSENT TO JURISDICTION.


(A)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT APPOINTED BY IT IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT; AND (d) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.


(B)COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON HOLDINGS, WHICH COMPANY HEREBY APPOINTS AS ITS AGENT FOR
SERVICE OF PROCESS HEREUNDER. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST COMPANY
IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY
OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE. IN THE EVENT HOLDINGS SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK
CITY, COMPANY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 9.15 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.







--------------------------------------------------------------------------------





9.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE REVOLVING
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.


9.17    Confidentiality. Each Agent and Lender shall hold all non‑public
information regarding Holdings and its Affiliates and their businesses obtained
by such Lender or Agent confidential and shall not disclose information of such
nature, it being understood and agreed by Company that, in any event, a Lender
or Agent may make (a) disclosures of such information to Affiliates of such
Lender or Agent and to their agents, auditors, attorneys and advisors (and to
other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.17) provided that such Persons are informed of
the confidential nature of the information and agree to keep, or with respect to
the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, provided, further that no disclosure shall be made to
any Person that is a Direct Competitor or, with respect to the Collateral Agent
and Paying Agent only, any Person that the Collateral Agent and/or Paying Agent
has actual knowledge is a Direct Competitor, (b) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein,
provided that such Persons are informed of the confidential nature of the
information and agree to keep such information confidential pursuant to a
non-disclosure agreement, (c) disclosure to any Lender’s financing source or the
directors, trustees, officers, employees, agents, attorneys, independent or
internal auditors, financial advisors or other professional advisors of such
financing source who, in each case, agree to hold confidential such confidential
information substantially in accordance with this Section 9.17, (d) disclosure
to any rating agency when required by it provided that such Persons are informed
of the confidential nature of the information and agree to keep, or with respect
to the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, (e) disclosures required by any applicable statute,
law, rule or regulation or requested by any Governmental Authority or
representative thereof or by any self-regulatory or regulatory body or by the
NAIC or pursuant to legal or judicial process or other legal proceeding;
provided,





--------------------------------------------------------------------------------





that unless specifically prohibited by applicable law or court order, each
Lender or Agent shall make reasonable efforts to notify Company of any request
by any Governmental Authority or representative thereof (other than any such
request in connection with any examination of the financial condition or other
routine examination of such Lender or Agent by such Governmental Authority) for
disclosure of any such non‑public information prior to disclosure of such
information, (f) to any nationally recognized statistical rating organization
for the purpose of assisting in the negotiation, completion, administration and
evaluation of the transaction documented under this Agreement or in compliance
with Rule 17g-5 under the Exchange Act (or to any other rating agency in
compliance with any similar rule or regulation in any relevant jurisdiction),
and (g) any other disclosure authorized by the Company in writing in advance.
Notwithstanding the foregoing, (i) the foregoing shall not be construed to
prohibit the disclosure of any information that is or becomes publicly known or
information obtained by a Lender or Agent from sources other than the Company
other than as a result of a disclosure by an Agent or Lender known (or that
should have reasonably been known) to be in violation of this Section 9.17, and
(ii) on or after the Original Closing Date, the Administrative Agent may, at its
own expense issue news releases and publish “tombstone” advertisements and other
announcements generally describing this transaction in newspapers, trade
journals and other appropriate media (which may include use of logos of Company
or Holdings) (collectively, “Trade Announcements”). Company shall not issue, and
shall cause Holdings not to issue, any Trade Announcement using the name of any
Agent or Lender, or their respective Affiliates or referring to this Agreement
or the other Credit Documents, or the transactions contemplated thereunder
except (x) disclosures required by applicable law, regulation, legal process or
the rules of the Securities and Exchange Commission or (y) with the prior
approval of Administrative Agent (such approval not to be unreasonably
withheld).


9.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.


9.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.





--------------------------------------------------------------------------------







9.20    Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.


9.21    Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Act.


9.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


9.23    Termination of Agency Fee Letter. By its signature hereto, Deutsche Bank
AG, New York Branch (“DBNY”) hereby confirms and agrees that the Agency Fee
Letter, dated as of the Original Closing Date, executed by the Company in favor
of DBNY is terminated and of no force and effect.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
ONDECK ACCOUNT RECEIVABLES TRUST 2013-1 LLC, as Company


By:    /s/ Kenneth A. Brause    
Name: Kenneth A. Brause
Title: Chief Financial Officer





--------------------------------------------------------------------------------







DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent and Collateral
Agent


By:
/s/ Peter Sabino        

Name: Peter Sabino
Title: Vice President


By:
/s/ Kevin Tanzer        

Name: Kevin Tanzer
Title: Managing Director





--------------------------------------------------------------------------------







DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent, Documentation Agent and
Lead Arranger


By:
/s/ Peter Sabino        

Name: Peter Sabino
Title: Vice President


By:
/s/ Kevin Tanzer        

Name: Kevin Tanzer
Title: Managing Director





--------------------------------------------------------------------------------







DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Paying Agent


By:
/s/ Julia Engel        

Name: Julia Engel
Title: Vice President


By:
/s/ Lucy Hsieh        

Name: Lucy Hsieh
Title: Assistant Vice President





--------------------------------------------------------------------------------







DEUTSCHE BANK AG, NEW YORK
BRANCH,
as a Class A Revolving Lender


By:
/s/ Peter Sabino        

Name: Peter Sabino
Title: Vice President


By:
/s/ Kevin Tanzer        

Name: Kevin Tanzer
Title: Managing Director









